SECURITY AGREEMENT

CALLIOPE CAPITAL CORPORATION


AMERICAN MOLD GUARD, INC.


AMG SCIENTIFIC, LLC


and


TRUST ONE TERMITE, INC.





Dated: July 19, 2007



1. General Definitions and Terms; Rules of Construction *

2. Loan Facility *

3. Repayment of the Loans *

4. Procedure for Revolving Loans *

5. Interest and Payments *

6. Security Interest *

7. Representations, Warranties and Covenants Concerning the Collateral *

8. Payment of Accounts *

9. Collection and Maintenance of Collateral *

10. Inspections and Appraisals *

11. Financial Reporting *

12. Additional Representations and Warranties *

13. Covenants *

14. Further Assurances *

15. Representations, Warranties and Covenants of Calliope *

16. Power of Attorney *

17. Term of Agreement *

18. Termination of Lien *

19. Events of Default *

20. Remedies *

21. Waivers *

22. Expenses *

23. Assignment By Calliope *

24. No Waiver; Cumulative Remedies *

25. Application of Payments *

26. Indemnity *

27. Revival *

28. Borrowing Agency Provisions *

29. Notices *

30. Governing Law, Jurisdiction and Waiver of Jury Trial *

31. Limitation of Liability *

32. Entire Understanding; Maximum Interest *

33. Severability *

34. Survival *

35. Captions *

36. Counterparts; Telecopier Signatures *

37. Construction *

38. Publicity *

39. Joinder *

40. Legends *





SECURITY AGREEMENT

This Security Agreement is made as of July 19, 2007 by and among CALLIOPE
CAPITAL CORPORATION, a Delaware Corporation ("Calliope"), AMERICAN MOLD GUARD,
INC., a California corporation (the "Parent"), and each party listed on Exhibit
A attached hereto (each an "Eligible Subsidiary" and collectively, the "Eligible
Subsidiaries") the Parent and each Eligible Subsidiary, each a "Company" and
collectively, the "Companies").

BACKGROUND

The Companies have requested that Calliope make advances available to the
Companies; and

Calliope has agreed to make such advances on the terms and conditions set forth
in this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants and undertakings and
the terms and conditions contained herein, the parties hereto agree as follows:

General Definitions and Terms; Rules of Construction

.



General Definitions

. Capitalized terms used in this Agreement shall have the meanings assigned to
them in
Annex A
.



Accounting Terms

. Any accounting terms used in this Agreement that are not specifically defined
shall have the meanings customarily given them in accordance with GAAP and all
financial computations shall be computed, unless specifically provided herein,
in accordance with GAAP consistently applied.



Other Terms

. All other terms used in this Agreement and defined in the UCC, shall have the
meaning given therein unless otherwise defined herein.



Rules of Construction

. All Schedules, Addenda, Annexes and Exhibits hereto or expressly identified to
this Agreement are incorporated herein by reference and taken together with this
Agreement constitute but a single agreement. The words "herein", "hereof" and
"hereunder" or other words of similar import refer to this Agreement as a whole,
including the Exhibits, Addenda, Annexes and Schedules thereto, as the same may
be from time to time amended, modified, restated or supplemented, and not to any
particular section, subsection or clause contained in this Agreement. Wherever
from the context it appears appropriate, each term stated in either the singular
or plural shall include the singular and the plural, and pronouns stated in the
masculine, feminine or neuter gender shall include the masculine, the feminine
and the neuter. The term "or" is not exclusive. The term "including" (or any
form thereof) shall not be limiting or exclusive. All references to statutes and
related regulations shall include any amendments of same and any successor
statutes and regulations. All references in this Agreement or in the Schedules,
Addenda, Annexes and Exhibits to this Agreement to sections, schedules,
disclosure schedules, exhibits, and attachments shall refer to the corresponding
sections, schedules, disclosure schedules, exhibits, and attachments of or to
this Agreement. All references to any instruments or agreements, including
references to any of this Agreement or the Ancillary Agreements shall include
any and all modifications or amendments thereto and any and all extensions or
renewals thereof.



Loan Facility

.



Revolving Loans

.



Subject to the terms and conditions set forth herein and in the Ancillary
Agreements, Calliope may make revolving loans (the "Revolving Loans") to the
Companies from time to time during the Term which, in the aggregate at any time
outstanding, will not exceed the lesser of (A) (1) the Capital Availability
Amount minus (2) the Operating Profitability Reserve and such other reserves as
Calliope may reasonably in its good faith judgment deem proper and necessary
from time to time (the "Reserves") and (B) an amount equal to (1) the Accounts
Availability minus (2) the Reserves. The amount derived at any time from Section
2(a)(i)(B)(1) minus 2(a)(i)(B)(2) shall be referred to as the "Formula Amount."
The Companies shall, jointly and severally, execute and deliver to Calliope on
the Closing Date the Secured Revolving Note. The Companies hereby each
acknowledge and agree that Calliope's obligation to purchase the Secured
Revolving Note and the Secured Convertible Term Note from the Companies on the
Closing Date shall be contingent upon the satisfaction (or waiver by Calliope in
its sole discretion) of the items and matters set forth in the closing checklist
provided by Calliope to the Companies on or prior to the Closing Date. The
Companies hereby each further acknowledge and agree that, immediately prior to
each borrowing hereunder and immediately after giving effect thereto, the
Companies shall be deemed to have certified to Calliope that at the time of each
such proposed borrowing and also after giving effect thereto (x) there shall
exist no Event of Default, (y) all representations, warranties and covenants
made by the Companies in connection with this Agreement and the Ancillary
Agreements are true, correct and complete and (z) all of each Company's and its
respective Subsidiaries' covenant requirements under this Agreement and the
Ancillary Agreements have been met. The Companies hereby agree to provide a
certification inclusive in the Borrowing Base Certificate (as defined below)
confirming the foregoing concurrently with each request for a borrowing
hereunder.

Notwithstanding the limitations set forth above, if requested by any Company,
Calliope retains the right to lend to such Company from time to time such
amounts in excess of such limitations as Calliope may determine in its sole
discretion. In connection with each such request by one or more Companies, the
Companies shall be deemed to have certified, as of the time of such proposed
borrowing and immediately after giving effect thereto, to the satisfaction of
all Overadvance Conditions. For purposes hereof, "Overadvance Conditions" means
(A) no Event of Default shall exist and be continuing as of such date; (B) all
representations, warranties and covenants made by the Companies in connection
with the Security Agreement and the Ancillary Agreements shall be true, correct
and complete as of such date; and (C) the Companies and their respective
Subsidiaries shall have taken all action necessary to grant Calliope "control"
over all of the Companies' and their respective Subsidiaries' Deposit Accounts
(the "Control Accounts"), with any agreements establishing "control" to be in
form and substance satisfactory to Calliope. Control over such Control Accounts
shall be released upon the indefeasible repayment in full and termination of the
Overadvance (together with all accrued interest and fees which remain unpaid in
respect thereof). The Companies hereby agree to provide a certificate confirming
the satisfaction of the Overadvance Conditions concurrently with the request for
same.

The Companies acknowledge that the exercise of Calliope's discretionary rights
hereunder may result during the Term in one or more increases or decreases in
the advance percentages used in determining Accounts Availability and each of
the Companies hereby consent to any such increases or decreases which may limit
or restrict advances requested by the Companies.

If any interest, fees, costs or charges payable to Calliope hereunder are not
paid when due, each of the Companies shall thereby be deemed to have requested,
and Calliope is hereby authorized at its discretion to make and charge to the
Companies' account, a Revolving Loan as of such date in an amount equal to such
unpaid interest, fees, costs or charges.

If any Company at any time fails to perform or observe any of the covenants
contained in this Agreement or any Ancillary Agreement, Calliope may, in the
exercise of its commercially reasonable discretion, but need not, perform or
observe such covenant on behalf and in the name, place and stead of such Company
(or, at Calliope's option, in Calliope's name) and may, but need not, take any
and all other actions which Calliope may deem necessary to cure or correct such
failure (including the payment of taxes, the satisfaction of Liens, the
performance of obligations owed to Account Debtors, lessors or other obligors,
the procurement and maintenance of insurance, the execution of assignments,
security agreements and financing statements, and the endorsement of
instruments). The amount of all monies expended and all costs and expenses
(including attorneys' fees and legal expenses) incurred by Calliope in
connection with or as a result of the performance or observance of such
agreements or the taking of such action by Calliope shall be charged to the
Companies' account as a Revolving Loan and added to the Obligations. To
facilitate Calliope's performance or observance of such covenants by each
Company, each Company hereby irrevocably appoints Calliope, or Calliope's
delegate, acting alone, as such Company's attorney in fact (which appointment is
coupled with an interest) with the right (but not the duty) from time to time to
create, prepare, complete, execute, deliver, endorse or file in the name and on
behalf of such Company any and all instruments, documents, assignments, security
agreements, financing statements, applications for insurance and other
agreements and writings required to be obtained, executed, delivered or endorsed
by such Company.

Calliope will account to the Company Agent monthly with a statement of all
Revolving Loans and other advances, charges and payments made pursuant to this
Agreement, and such account rendered by Calliope shall be deemed final, binding
and conclusive unless Calliope is notified by the Company Agent in writing to
the contrary within thirty (30) days of the date each account was rendered
specifying the item or items to which objection is made.

During the Term, the Companies may borrow and prepay Revolving Loans in
accordance with the terms and conditions hereof.

If any Eligible Account is not paid by the Account Debtor within ninety (90)
days after the date that such Eligible Account was invoiced or if any Account
Debtor asserts a deduction, dispute, contingency, set-off, or counterclaim with
respect to any Eligible Account, (a "Delinquent Account"), the Companies shall
jointly and severally (A) reimburse Calliope for the amount of the Loans made
with respect to such Delinquent Account or (B) immediately replace such
Delinquent Account with an otherwise Eligible Account.

Term Loan

. Subject to the terms and conditions set forth herein and in the Ancillary
Agreements, Calliope shall make a term loan (the "
Term Loan
") to the Company Agent (for the benefit of Companies) in an aggregate amount
equal to $2,000,000. The Term Loan shall be advanced on the Closing Date and
shall be, with respect to principal, payable in consecutive monthly installments
of principal commencing on October 1, 2007 and on the first day of each month
thereafter, subject to acceleration upon the occurrence of an Event of Default
or termination of this Agreement. The Term Loan shall be evidenced by the
Secured Convertible Term Note.



Repayment of the Loans

. The Companies (a) may prepay the Obligations from time to time in accordance
with the terms and provisions of the Notes (and Section 17 hereof if such
prepayment is due to a termination of this Agreement); (b) shall repay on the
Maturity Date (as defined in the Secured Convertible Term Note) (i) the then
aggregate outstanding principal balance of the Term Loan together with accrued
and unpaid interest, fees and charges and: (ii) all other amounts owed Calliope
under the Secured Convertible Term Note; (c) shall repay on the expiration of
the Term (i) the then aggregate outstanding principal balance of the Revolving
Loans together with accrued and unpaid interest, fees and charges and (ii) all
other amounts owed Calliope under this Agreement and the Ancillary Agreements;
and (c) subject to Section 2(a)(ii), shall repay on any day on which the then
aggregate outstanding principal balance of the Revolving Loans are in excess of
the Formula Amount at such time, Revolving Loans in an amount equal to such
excess. Any payments of principal, interest, fees or any other amounts payable
hereunder or under any Ancillary Agreement shall be made prior to 12:00 noon
(New York time) on the due date thereof in immediately available funds.



Procedure for Revolving Loans

. The Company Agent may by written notice request a borrowing of Revolving Loans
prior to 12:00 noon (New York time) on the Business Day of its request to incur,
on the next Business Day, a Revolving Loan. Together with each request for a
Revolving Loan (or at such other intervals as Calliope may request), the Company
Agent shall deliver to Calliope a Borrowing Base Certificate in the form of
Exhibit B
attached hereto (a "
Borrowing Base Certificate
"), which shall be certified as true and correct by the Chief Executive Officer
or Chief Financial Officer of the Company Agent together with all supporting
documentation relating thereto. All Revolving Loans shall be disbursed from
whichever office or other place Calliope may designate from time to time and
shall be charged to the Companies' account on Calliope's books. The proceeds of
each Revolving Loan made by Calliope shall be made available to the Company
Agent on the Business Day following the Business Day so requested in accordance
with the terms of this Section 4 by way of credit to the applicable Company's
operating account maintained with such bank as the Company Agent designated to
Calliope. Any and all Obligations due and owing hereunder may be charged to the
Companies' account and shall constitute Revolving Loans.



Interest and Payments

.



Interest

.



Except as modified by Section 5(a)(iii) below, the Companies shall jointly and
severally pay interest at the Contract Rate (applicable to such Loan) on the
unpaid principal balance of each Loan until such time as such Loan is collected
in full in good funds in dollars of the United States of America.

Interest and payments shall be computed on the basis of actual days elapsed in a
year of 360 days. At Calliope's option, Calliope may charge the Companies'
account for said interest.

Effective upon the occurrence of any Event of Default and for so long as any
Event of Default shall be continuing, the Contract Rate shall automatically be
increased as set forth in the Notes (such increased rate, the "Default Rate"),
and all outstanding Obligations, including unpaid interest, shall continue to
accrue interest from the date of such Event of Default at the Default Rate
applicable to such Obligations.

In no event shall the aggregate interest payable hereunder or under any Note
exceed the maximum rate permitted under any applicable law or regulation, as in
effect from time to time (the "Maximum Legal Rate"), and if any provision of
this Agreement or any Ancillary Agreement is in contravention of any such law or
regulation, interest payable under this Agreement and each Ancillary Agreement
shall be computed on the basis of the Maximum Legal Rate (so that such interest
will not exceed the Maximum Legal Rate).

The Companies shall jointly and severally pay principal, interest and all other
amounts payable hereunder, or under any Ancillary Agreement, without any
deduction whatsoever, including any deduction for any set-off or counterclaim.

Payment; Certain Closing Conditions

.



Payment

. Upon execution of this Agreement by each Company and Calliope, the Companies
shall jointly and severally pay to Laurus Capital Management, LLC, the
investment manager of Calliope ("
LCM
"), a non-refundable payment in an amount equal to three and one-half percent
(3.50%) of the Total Investment Amount. The foregoing payment is referred to
herein as the "
LCM Payment
." Such payment shall be deemed fully earned on the Closing Date and shall not
be subject to rebate or proration for any reason.



Overadvance Payment

. Without affecting Calliope's rights hereunder in the event the Revolving Loans
exceed the Formula Amount (each such event, an "
Overadvance
"), all such Overadvances shall bear additional interest at a rate equal to two
percent (2%) per month of the amount of such Overadvances for all times such
amounts shall be in excess of the Formula Amount. All amounts that are incurred
pursuant to this Section 5(b)(ii) shall be due and payable by the Companies
monthly, in arrears, on the first business day of each calendar month and upon
expiration of the Term.



Expenses

. The Companies shall jointly and severally reimburse Calliope for its expenses
(including reasonable legal fees and expenses) incurred in connection with the
entering into of this Agreement and the Ancillary Agreements, and expenses
incurred in connection with Calliope's due diligence review of each Company and
its Subsidiaries and all related matters. Amounts required to be paid under this
Section 5(b)(iii) will be paid on the Closing Date.



Security Interest

.



To secure the prompt payment to Calliope of the Obligations, each Company hereby
assigns, pledges and grants to Calliope a continuing security interest in and
Lien upon all of the Collateral. All of each Company's Books and Records
relating to the Collateral shall, until delivered to or removed by Calliope, be
kept by such Company in trust for Calliope until all Obligations have been paid
in full. Each confirmatory assignment schedule or other form of assignment
hereafter executed by each Company shall be deemed to include the foregoing
grant, whether or not the same appears therein.

Each Company hereby (i) authorizes Calliope to file any financing statements,
continuation statements or amendments thereto that (A) indicate the Collateral
(1) as all assets and personal property of such Company or words of similar
effect, regardless of whether any particular asset comprised in the Collateral
falls within the scope of Article 9 of the UCC of such jurisdiction, or (2) as
being of an equal or lesser scope or with greater detail, and (B) contain any
other information required by Part 5 of Article 9 of the UCC for the sufficiency
or filing office acceptance of any financing statement, continuation statement
or amendment and (ii) ratifies its authorization for Calliope to have filed any
initial financial statements, or amendments thereto if filed prior to the date
hereof. Each Company acknowledges that it is not authorized to file any
financing statement or amendment or termination statement with respect to any
financing statement without the prior written consent of Calliope and agrees
that it will not do so without the prior written consent of Calliope, subject to
such Company's rights under Section 9-509(d)(2) of the UCC.

Each Company hereby grants to Calliope an irrevocable, non-exclusive license
(exercisable upon the termination of this Agreement due to an occurrence and
during the continuance of an Event of Default without payment of royalty or
other compensation to such Company) to use, transfer, license or sublicense any
Intellectual Property now owned, licensed to, or hereafter acquired by such
Company, and wherever the same may be located, and including in such license
access to all media in which any of the licensed items may be recorded or stored
and to all computer and automatic machinery software and programs used for the
compilation or printout thereof, and represents, promises and agrees that any
such license or sublicense is not and will not be in conflict with the
contractual or commercial rights of any third Person; provided, that such
license will terminate on the termination of this Agreement and the payment in
full of all Obligations.

Representations, Warranties and Covenants Concerning the Collateral

. Each Company represents, warrants (each of which such representations and
warranties shall be deemed repeated upon the making of each request for a
Revolving Loan and made as of the time of each and every Revolving Loan
hereunder) and covenants as follows:



all of the Collateral (i) is owned by it free and clear of all Liens (including
any claims of infringement) except those in Calliope's favor and Permitted Liens
and (ii) is not subject to any agreement prohibiting the granting of a Lien or
requiring notice of or consent to the granting of a Lien.

it shall not encumber, mortgage, pledge, assign or grant any Lien in any
Collateral or any other assets to anyone other than Calliope and except for
Permitted Liens.

the Liens granted pursuant to this Agreement, upon due completion of the filings
of UCC-1 financing statements in respect of each grantor of such Liens in the
applicable filing offices of the states of organization of such grantor and the
completion of the other filings and actions listed on Schedule 7(c) (which, in
the case of all filings and other documents referred to in said Schedule, have
been delivered to Calliope in duly executed form) constitute valid perfected
security interests in all of the Collateral in favor of Calliope as security for
the prompt and complete payment and performance of the Obligations, enforceable
in accordance with the terms hereof against any and all of its creditors and
purchasers and such security interest is prior to all other Liens in existence
on the date hereof.

no effective security agreement, control agreement, mortgage, deed of trust,
financing statement, equivalent security or Lien instrument or continuation
statement covering all or any part of the Collateral is or will be on file or of
record in any public office, except those relating to Permitted Liens.

it shall not dispose of any of the Collateral whether by sale, lease or
otherwise except for the sale of Inventory in the ordinary course of business
and for the disposition or transfer in the ordinary course of business during
any fiscal year of obsolete and worn-out Equipment having an aggregate fair
market value of not more than $25,000 and only to the extent that (i) the
proceeds of any such disposition are used to acquire replacement Equipment which
is subject to Calliope's first priority security interest or are used to repay
Loans or to pay general corporate expenses, or (ii) following the occurrence of
an Event of Default which continues to exist the proceeds of which are remitted
to Calliope to be held as cash collateral for the Obligations.

it shall defend the right, title and interest of Calliope in and to the
Collateral against the claims and demands of all Persons whomsoever, and take
such actions, including (i) all actions necessary to grant Calliope "control" of
any Investment Property, Deposit Accounts, Letter-of-Credit Rights or electronic
Chattel Paper owned by it, with any agreements establishing control to be in
form and substance satisfactory to Calliope, (ii) the prompt (but in no event
later than five (5) Business Days following Calliope's request therefor)
delivery to Calliope of all original Instruments, Chattel Paper, negotiable
Documents and certificated Stock owned by it (in each case, accompanied by stock
powers, allonges or other instruments of transfer executed in blank), (iii)
notification of Calliope's interest in Collateral at Calliope's request, and
(iv) the institution of litigation against third parties as shall be prudent in
order to protect and preserve its and/or Calliope's respective and several
interests in the Collateral.

it shall promptly, and in any event within five (5) Business Days after the same
is acquired by it, notify Calliope of any commercial tort claim (as defined in
the UCC) acquired by it and unless otherwise consented by Calliope, it shall
enter into a supplement to this Agreement granting to Calliope a Lien in such
commercial tort claim.

it shall place notations upon its Books and Records and any of its financial
statements to disclose Calliope's Lien in the Collateral.

if it retains possession of any Chattel Paper or Instrument with Calliope's
consent, upon Calliope's request such Chattel Paper and Instruments shall be
marked with the following legend: "This writing and obligations evidenced or
secured hereby are subject to the security interest of Calliope Capital
Corporation" Notwithstanding the foregoing, upon the reasonable request of
Calliope, such Chattel Paper and Instruments shall be delivered to Calliope.

it shall perform in a reasonable time all other steps requested by Calliope to
create and maintain in Calliope's favor a valid perfected first Lien in all
Collateral subject only to Permitted Liens.

it shall notify Calliope promptly and in any event within three (3) Business
Days after obtaining knowledge thereof (i) of any event or circumstance that, to
its knowledge, would cause Calliope to consider any then existing Account as no
longer constituting an Eligible Account; (ii) of any material delay in its
performance of any of its obligations to any Account Debtor; (iii) of any
assertion by any Account Debtor of any material claims, offsets or
counterclaims; (iv) of any allowances, credits and/or monies granted by it to
any Account Debtor; (v) of all material adverse information relating to the
financial condition of an Account Debtor; (vi) of any material return of goods;
and (vii) of any loss, damage or destruction of any of the Collateral.

all Eligible Accounts (i) represent complete bona fide transactions which
require no further act under any circumstances on its part to make such Accounts
payable by the Account Debtors, (ii) are not subject to any present, future
contingent offsets or counterclaims, and (iii) do not represent bill and hold
sales, consignment sales, guaranteed sales, sale or return or other similar
understandings or obligations of any Affiliate or Subsidiary of such Company. It
has not made, nor will it make, any agreement with any Account Debtor for any
extension of time for the payment of any Account, any compromise or settlement
for less than the full amount thereof, any release of any Account Debtor from
liability therefor, or any deduction therefrom except a discount or allowance
for prompt or early payment allowed by it in the ordinary course of its business
consistent with historical practice and as previously disclosed to Calliope in
writing.

it shall keep and maintain its Equipment in good operating condition, except for
ordinary wear and tear, and shall make all necessary repairs and replacements
thereof so that the value and operating efficiency shall at all times be
maintained and preserved. It shall not permit any such items to become a Fixture
to real estate or accessions to other personal property.

it shall maintain and keep all of its Books and Records concerning the
Collateral at its executive offices located at the address for the provision of
notices hereunder as specified in accordance with Section 29 from time to time.

it shall maintain and keep the tangible Collateral at the address for the
provision of notices hereunder as specified in accordance with Section 29 from
time to time, provided, that it may change such locations or open a new
location, provided that it provides Calliope at least thirty (30) days prior
written notice of such changes or new location and (ii) prior to such change or
opening of a new location where Collateral having a value of more than $50,000
will be located, it executes and delivers to Calliope such agreements deemed
reasonably necessary or prudent by Calliope, including landlord agreements,
mortgagee agreements and warehouse agreements, each in form and substance
satisfactory to Calliope, to adequately protect and maintain Calliope's security
interest in such Collateral.

Schedule 7(p)

lists all banks and other financial institutions at which such Company maintains
deposits and/or other accounts, and such Schedule correctly identifies the name,
address and telephone number of each such depository, the name in which the
account is held, a description of the purpose of the account, and the complete
account number. It shall not establish any depository or other bank account with
any financial institution (other than the accounts set forth on
Schedule 7(p)
) without Calliope's prior written consent.



Payment of Accounts

.



Within thirty (30) days following the date hereof, each Company shall (i)
execute and deliver, and cause Pacific Mercantile Bank or such other financial
institution accepted by Calliope (the "Lockbox Bank") to execute and deliver,
account control agreements and all such other documentation acceptable to
Calliope establishing the control by Calliope over the lockboxes such other
deposit accounts as Calliope shall require as maintained by such Company (the
"Lockboxes") with the Lockbox Bank, pursuant to which, among other things, the
Lockbox Bank agrees to: (A) sweep the Lockbox on a daily basis and deposit all
checks received therein to an account designated by Calliope and the Companies
mutually in writing and (B) comply only with the instructions or other
directions of Calliope concerning the Lockbox and (ii) irrevocably direct all of
its present and future Account Debtors and other Persons obligated to make
payments constituting Collateral to make such payments directly to the
Lockboxes. All of each Company's invoices, account statements and other written
or oral communications directing, instructing, demanding or requesting payment
of any Account of any Company or any other amount constituting Collateral shall
conspicuously direct that all payments be made to the Lockbox or such other
address as Calliope may direct in writing. If, notwithstanding the instructions
to Account Debtors, any Company receives any payments, such Company shall
immediately remit such payments to Calliope in their original form with all
necessary endorsements. Until so remitted, such Company shall hold all such
payments in trust for and as the property of Calliope and shall not commingle
such payments with any of its other funds or property. Each Company agrees that,
notwithstanding anything contained in this Agreement to the contrary, failure to
comply with this Section 8(a) shall constitute an immediate Event of Default
hereunder, not subject to any cure or grace period.

At Calliope's election, following the occurrence of an Event of Default which is
continuing, Calliope may notify each Company's Account Debtors of Calliope's
security interest in the Accounts, collect them directly and charge the
collection costs and expenses thereof to Company's and the Eligible Subsidiaries
joint and several account.

Collection and Maintenance of Collateral

.



Calliope may verify each Company's Accounts from time to time, but not more
often than once every three (3) months, unless an Event of Default has occurred
and is continuing or Calliope believes in the exercise of its commercially
reasonable discretion that such verification is necessary to preserve or protect
the Collateral, utilizing an audit control company or any other agent of
Calliope.

Proceeds of Accounts received by Calliope will be deemed received on the
Business Day after Calliope's receipt of such proceeds in good funds in dollars
of the United States of America to an account designated by Calliope. Any amount
received by Calliope after 12:00 noon (New York time) on any Business Day shall
be deemed received on the next Business Day.

As Calliope receives the proceeds of Accounts of any Company, it shall (i) apply
such proceeds, as required, to amounts outstanding under the Notes, and (ii)
remit all such remaining proceeds (net of interest, fees and other amounts then
due and owing to Calliope hereunder) to the Company Agent (for the benefit of
the applicable Companies) upon request (but no more often than twice per week).
Notwithstanding the foregoing, following the occurrence and during the
continuance of an Event of Default, Calliope, at its option, may (x) apply such
proceeds to the Obligations in such order as Calliope shall elect, (y) hold all
such proceeds as cash collateral for the Obligations and each Company hereby
grants to Calliope a security interest in such cash collateral amounts as
security for the Obligations and/or (z) do any combination of the foregoing.

Inspections and Appraisals

. At all times during normal business hours, Calliope (or any successor of
Calliope), and/or any agent of Calliope (or any successor of Calliope) shall
have the right to (a) have access to, visit, inspect, review, evaluate and make
physical verification and appraisals of each Company's and each of its
Subsidiaries' properties and the Collateral, (b) inspect, audit and copy (or
take originals if necessary) and make extracts from each Company's and/or each
such Subsidiary's properties, including, without limitation, Books and Records,
including management letters prepared by the Accountants, and (c) discuss with
each Company's and/or such Subsidiary's properties, directors, principal
officers, and independent accountants, each Company's business, assets,
liabilities, financial condition, results of operations and business prospects.
Each Company will deliver to Calliope any instrument necessary for Calliope to
obtain records from any service bureau maintaining records for such Company. If
any internally prepared financial information, including that required under
this Section is unsatisfactory in any manner to Calliope; Calliope may request
that the Accountants review the same. Notwithstanding the foregoing, no Company
nor any of its Subsidiaries shall provide any material, non-public information
to Calliope unless Calliope signs a confidentiality agreement and otherwise
complied with Regulation FD under the federal securities laws.



Financial Reporting

. The Company Agent will deliver, or cause to be delivered, to Calliope each of
the following, which shall be in form and detail acceptable to Calliope:



As soon as available, and in any event within ninety (90) days after the end of
each fiscal year of the Parent, each Company's audited financial statements with
a report of independent certified public accountants of recognized standing
selected by the Parent and acceptable to Calliope (the "Accountants"), which
annual financial statements shall be without qualification and shall include
each of the Parent's and each of its Subsidiaries' (that is not an Inactive
Subsidiary) balance sheet as at the end of such fiscal year and the related
statements of each of the Parent's and each of its Subsidiaries' income,
retained earnings and cash flows for the fiscal year then ended, prepared on a
consolidating and consolidated basis to include the Parent, each Subsidiary of
the Parent and each of their respective affiliates, all in reasonable detail and
prepared in accordance with GAAP, together with (i) if and when available,
copies of any management letters prepared by the Accountants and (ii) a
certificate of the Parent's President, Chief Executive Officer or Chief
Financial Officer stating that such financial statements have been prepared in
accordance with GAAP and whether or not such officer has knowledge of the
occurrence of any Default or Event of Default hereunder and, if so, stating in
reasonable detail the facts with respect thereto;

As soon as available and in any event within forty five (45) days after the end
of each fiscal quarter of the Parent, an unaudited/internal balance sheet and
statements of income, retained earnings and cash flows of each of the Parent's
and each of its Subsidiaries' (that is not an Inactive Subsidiary) as at the end
of and for such quarter and for the year to date period then ended, prepared on
a consolidating and consolidated basis to include the Parent, each Subsidiary of
the Parent and each of their respective affiliates, in reasonable detail and
stating in comparative form the figures for the corresponding date and periods
in the previous year, all prepared in accordance with GAAP, subject to year-end
adjustments and accompanied by a certificate of the Parent's President, Chief
Executive Officer or Chief Financial Officer, stating (i) that such financial
statements have been prepared in accordance with GAAP, subject to year-end audit
adjustments, and (ii) whether or not such officer has knowledge of the
occurrence of any Default or Event of Default hereunder not theretofore reported
and remedied and, if so, stating in reasonable detail the facts with respect
thereto;

As soon as available and in any event within fifteen (15) days after the end of
each calendar month, an unaudited/internal balance sheet and statements of
income, retained earnings and cash flows of each of the Parent and its
Subsidiaries (that is not an Inactive Subsidiary) as at the end of and for such
month and for the year to date period then ended, prepared on a consolidating
and consolidated basis to include the Parent, each Subsidiary of the Parent and
each of their respective affiliates, in reasonable detail and stating in
comparative form the figures for the corresponding date and periods in the
previous year, all prepared in accordance with GAAP, subject to year-end
adjustments and accompanied by a certificate of the Parent's President, Chief
Executive Officer or Chief Financial Officer, stating (i) that such financial
statements have been prepared in accordance with GAAP, subject to year-end audit
adjustments, and (ii) whether or not such officer has knowledge of the
occurrence of any Default or Event of Default hereunder not theretofore reported
and remedied and, if so, stating in reasonable detail the facts with respect
thereto;

Within fifteen (15) days after the end of each month (or more frequently if
Calliope so requests), agings of each Company's Accounts, unaudited trial
balances and their accounts payable and a calculation of each Company's Accounts
and Eligible Accounts, provided, however, that if Calliope shall request the
foregoing information more often than as set forth in the immediately preceding
clause, each Company shall have fifteen (15) days from each such request to
comply with Calliope's demand; and

Promptly after (i) the filing thereof, copies of the Parent's most recent
registration statements and annual, quarterly, monthly or other regular reports
which the Parent files with the SEC, and (ii) the issuance thereof, copies of
such financial statements, reports and proxy statements as the Parent shall send
to its stockholders.

The Parent shall deliver, or cause the applicable Subsidiary of the Parent to
deliver, such other information as Calliope shall reasonably request.

Additional Representations and Warranties

. Each Company hereby represents and warrants to Calliope as follows:



Organization, Good Standing and Qualification

. It and each of its Subsidiaries (that is not an Inactive Subsidiary (as
defined below)) is a corporation, partnership or limited liability company, as
the case may be, duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization. It and each of its Subsidiaries (that
is not an Inactive Subsidiary) has the corporate, limited liability company or
partnership, as the case may be, power and authority to own and operate its
properties and assets and, insofar as it is or shall be a party thereto, to (i)
execute and deliver this Agreement and the Ancillary Agreements, (ii) to issue
and sell the Notes and the shares of Common Stock issuable upon conversion of
the Secured Convertible Term Note (the "
Note Shares
"), (iii) to issue and sell the Warrants and the shares of Common Stock issuable
upon exercise of the Warrants (the "
Warrant Shares
"), and to (iv) carry out the provisions of this Agreement and the Ancillary
Agreements and to carry on its business as presently conducted. It and each of
its Subsidiaries is duly qualified and is authorized to do business and is in
good standing as a foreign corporation, partnership or limited liability
company, as the case may be, in all jurisdictions in which the nature or
location of its activities and of its properties (both owned and leased) makes
such qualification necessary, except for those jurisdictions in which failure to
do so has not had, or could not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect. Notwithstanding anything contained
herein to the contrary, the Companies each acknowledge, based upon the
representations and warranties made by the Companies and each of their
Subsidiaries under Section 12(b), that the Subsidiaries of the Companies set
forth on Schedule 12(a) hereto (each an "
Inactive Subsidiary
" and collectively, the "
Inactive Subsidiaries
") have either dissolved, failed to commence or suspended operations and/or
failed for their corporate charters to be revoked and such occurrences shall not
constitute a breach under this Agreement or any Ancillary Agreement.



Subsidiaries

. Each of its direct and indirect Subsidiaries, the direct owner of each such
Subsidiary and its percentage ownership thereof, is set forth on
Schedule 12(b)
.



Capitalization; Voting Rights

.



The authorized capital stock of the Parent, as of the date hereof consists of
60,000,000 shares, of which 50,000,000 are shares of Common Stock, no par value,
4,626,623 shares of which are issued and outstanding, and 10,000,000 are shares
of preferred stock, no par value per share of which no shares of preferred stock
are issued and outstanding. The authorized, issued and outstanding capital stock
of each Subsidiary of each Company (that is not an Inactive Subsidiary) is set
forth on Schedule 12(c).

Except as disclosed on Schedule 12(c), other than: (i) the shares reserved for
issuance under the Parent's stock option plans and (ii) shares which may be
issued pursuant to this Agreement and the Ancillary Agreements, there are no
outstanding options, warrants, rights (including conversion or preemptive rights
and rights of first refusal), proxy or stockholder agreements, or arrangements
or agreements of any kind for the purchase or acquisition from the Parent of any
of its securities. Except as disclosed on Schedule 12(c), neither the offer,
issuance or sale of any of the Notes or the Warrants or the issuance of any of
the Note Shares or the Warrant Shares, nor the consummation of any transaction
contemplated hereby will result in a change in the price or number of any
securities of the Parent outstanding, under anti-dilution or other similar
provisions contained in or affecting any such securities.

All issued and outstanding shares of the Parent's Common Stock: (A) have been
duly authorized and validly issued and are fully paid and non-assessable; and
(B) were issued in compliance with all applicable state and federal laws
concerning the issuance of securities.

The rights, preferences, privileges and restrictions of the shares of the Common
Stock are as stated in the Parent's Certificate of Incorporation (the
"Charter"). The Note Shares and the Warrant Shares have been duly and validly
reserved for issuance. When issued in compliance with the provisions of this
Agreement and the Parent's Charter, the Securities will be validly issued, fully
paid and nonassessable, and will be free of any liens or encumbrances; provided,
however, that the Securities may be subject to restrictions on transfer under
state and/or federal securities laws as set forth herein or as otherwise
required by such laws at the time a transfer is proposed.

Authorization; Binding Obligations

. All corporate, partnership or limited liability company, as the case may be,
action on the part of it and its Subsidiaries (that are not Inactive
Subsidiaries) (including their respective officers and directors) necessary for
the authorization of this Agreement and the Ancillary Agreements, the
performance of all of its and its Subsidiaries' obligations hereunder and under
the Ancillary Agreements on the Closing Date and, the authorization, issuance
and delivery of the Notes and the Warrant has been taken or will be taken prior
to the Closing Date. This Agreement and the Ancillary Agreements, when executed
and delivered and to the extent it is a party thereto, will be its and its
Subsidiaries' valid and binding obligations enforceable against each such Person
in accordance with their terms, except:



as limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other laws of general application affecting enforcement of creditors' rights;
and

general principles of equity that restrict the availability of equitable or
legal remedies.

The issuance of the Notes and the subsequent conversion of the Secured
Convertible Term Note into Note Shares are not and will not be subject to any
preemptive rights or rights of first refusal that have not been properly waived
or complied with. The issuance of the Warrants and the subsequent exercise of
the Warrants for Warrant Shares are not and will not be subject to any
preemptive rights or rights of first refusal that have not been properly waived
or complied with.

Liabilities; Solvency

. Neither it nor any of its Subsidiaries has any liabilities, except current
liabilities incurred in the ordinary course of business and liabilities
disclosed.



Both before and after giving effect to (a) the Loans incurred on the Closing
Date or such other date as Loans requested hereunder are made or incurred, (b)
the disbursement of the proceeds of, or the assumption of the liability in
respect of, such Loans pursuant to the instructions or agreement of any Company
and (c) the payment and accrual of all transaction costs in connection with the
foregoing, each Company and each Subsidiary of each Company (that is not an
Inactive Subsidiary), is and will be, Solvent.

Agreements; Action

. Except as set forth on
Schedule 12(f)
or as disclosed in any Exchange Act Filings:



There are no agreements, understandings, instruments, contracts, proposed
transactions, judgments, orders, writs or decrees to which it or any of its
Subsidiaries is a party or to its knowledge by which it is bound which may
involve: (A) obligations (contingent or otherwise) of, or payments to, it or any
of its Subsidiaries in excess of $50,000 (other than obligations of, or payments
to, it or any of its Subsidiaries arising from purchase or sale agreements
entered into in the ordinary course of business); or (B) the transfer or license
of any patent, copyright, trade secret or other proprietary right to or from it
(other than licenses arising from the purchase of "off the shelf" or other
standard products); or (C) provisions restricting the development, manufacture
or distribution of its or any of its Subsidiaries' products or services; or (iv)
indemnification by it or any of its Subsidiaries with respect to infringements
of proprietary rights.

Since December 31, 2006 (the "Balance Sheet Date") neither it nor any of its
Subsidiaries has: (A) declared or paid any dividends, or authorized or made any
distribution upon or with respect to any class or series of its capital stock;
(B) incurred any indebtedness for money borrowed or any other liabilities (other
than ordinary course obligations) individually in excess of $50,000 or, in the
case of indebtedness and/or liabilities individually less than $50,000, in
excess of $100,000 in the aggregate; (C) made any loans or advances to any
Person not in excess, individually or in the aggregate, of $100,000, other than
ordinary advances for travel expenses; or (D) sold, exchanged or otherwise
disposed of any of its assets or rights, other than the sale of its Inventory in
the ordinary course of business.

For the purposes of subsections (i) and (ii) of this Section 12(f), all
indebtedness, liabilities, agreements, understandings, instruments, contracts
and proposed transactions involving the same Person (including Persons it or any
of its applicable Subsidiaries has reason to believe are affiliated therewith or
with any Subsidiary thereof) shall be aggregated for the purpose of meeting the
individual minimum dollar amounts of such subsections.

the Parent maintains disclosure controls and procedures ("Disclosure Controls")
designed to ensure that information required to be disclosed by the Parent in
the reports that it files or submits under the Exchange Act is recorded,
processed, summarized, and reported, within the time periods specified in the
rules and forms of the SEC.

The Parent makes and keeps books, records, and accounts, that, in reasonable
detail, accurately and fairly reflect the transactions and dispositions of its
assets. It maintains internal control over financial reporting ("Financial
Reporting Controls") designed by, or under the supervision of, its principal
executive and principal financial officers, and effected by its board of
directors, management, and other personnel, to provide reasonable assurance
regarding the reliability of financial reporting and the preparation of
financial statements for external purposes in accordance with GAAP, including
that:

transactions are executed in accordance with management's general or specific
authorization;

unauthorized acquisition, use, or disposition of the Parent's assets that could
have a material effect on the financial statements are prevented or timely
detected;

transactions are recorded as necessary to permit preparation of financial
statements in accordance with GAAP, and that its receipts and expenditures are
being made only in accordance with authorizations of the Parent's management and
board of directors;

transactions are recorded as necessary to maintain accountability for assets;
and

the recorded accountability for assets is compared with the existing assets at
reasonable intervals, and appropriate action is taken with respect to any
differences.

There is no weakness in any of its Disclosure Controls or Financial Reporting
Controls that is required to be disclosed in any of the Exchange Act Filings,
except as so disclosed in its Exchange Act filings.

Obligations to Related Parties

. Except as set forth on
Schedule 12(g)
, neither it nor any of its Subsidiaries has any obligations to their respective
officers, directors, stockholders or employees other than:



for payment of salary for services rendered and for bonus payments;

reimbursement for reasonable expenses incurred on its or its Subsidiaries'
behalf;

for other standard employee benefits made generally available to all employees
(including stock option agreements outstanding under any stock option plan
approved by its and its Subsidiaries' Board of Directors, as applicable); and

obligations listed in its and each of its Subsidiary's financial statements or
disclosed in any of the Parent's Exchange Act Filings.

Except as described above or set forth on Schedule 12(g), none of its officers,
directors or, to the best of its knowledge, key employees or stockholders, any
of its Subsidiaries or any members of their immediate families, are indebted to
it or any of its Subsidiaries, individually or in the aggregate, in excess of
$50,000 or have any direct or indirect ownership interest in any Person with
which it or any of its Subsidiaries is affiliated or with which it or any of its
Subsidiaries has a business relationship, or any Person which competes with it
or any of its Subsidiaries, other than passive investments in publicly traded
companies (representing less than one percent (1%) of such company) which may
compete with it or any of its Subsidiaries. Except as described above, none of
its officers, directors or stockholders, or any member of their immediate
families, is, directly or indirectly, interested in any material contract with
it or any of its Subsidiaries and no agreements, understandings or proposed
transactions are contemplated between it or any of its Subsidiaries and any such
Person. Except as set forth on Schedule 12(g), neither it nor any of its
Subsidiaries is a guarantor or indemnitor of any indebtedness of any other
Person.

Changes

. Since the Balance Sheet Date, except as disclosed in any Exchange Act Filing
or in any Schedule to this Agreement or to any of the Ancillary Agreements,
there has not been:



any change in its or any of its Subsidiaries' business, assets, liabilities,
condition (financial or otherwise), properties, operations or prospects, which,
individually or in the aggregate, has had, or could reasonably be expected to
have, a Material Adverse Effect;

any resignation or termination of any officers, key employees or groups of
employees of it or any of its Subsidiaries (that is not an Inactive Subsidiary);

any material change, except in the ordinary course of business, in its or any of
its Subsidiaries' contingent obligations by way of guaranty, endorsement,
indemnity, warranty or otherwise;

any damage, destruction or loss, whether or not covered by insurance, which has
had, or could reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect;

any waiver by it or any of its Subsidiaries of a valuable right or of a material
debt owed to it;

any direct or indirect material loans made by it or any of its Subsidiaries to
any of its or any of its Subsidiaries' stockholders, employees, officers or
directors, other than advances made in the ordinary course of business;

any material change in any compensation arrangement or agreement with any
employee, officer, director or stockholder;

any declaration or payment of any dividend or other distribution of its or any
of its Subsidiaries' assets;

any labor organization activity related to it or any of its Subsidiaries;

any debt, obligation or liability incurred, assumed or guaranteed by it or any
of its Subsidiaries, except those for immaterial amounts and for current
liabilities incurred in the ordinary course of business;

any sale, assignment or transfer of any Intellectual Property or other
intangible assets;

any change in any material agreement to which it or any of its Subsidiaries is a
party or by which either it or any of its Subsidiaries is bound which, either
individually or in the aggregate, has had, or could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect;

any other event or condition of any character that, either individually or in
the aggregate, has had, or could reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect; or

any arrangement or commitment by it or any of its Subsidiaries to do any of the
acts described in subsection (i) through (xiii) of this Section 12(h).

Title to Properties and Assets; Liens, Etc

. Except as set forth on
Schedule 12(i)
, it and each of its Subsidiaries has good and marketable title to their
respective properties and assets, and good title to its leasehold interests, in
each case subject to no Lien, other than Permitted Liens.



All facilities, Equipment, Fixtures, vehicles and other properties owned, leased
or used by it or any of its Subsidiaries are in good operating condition and
repair and are reasonably fit and usable for the purposes for which they are
being used. Except as set forth on Schedule 12(i), it and each of its
Subsidiaries is in compliance with all material terms of each lease to which it
is a party or is otherwise bound.

Intellectual Property

.



It and each of its Subsidiaries (that is not an Inactive Subsidiary) owns or
possesses sufficient legal rights to all Intellectual Property necessary for
their respective businesses as now conducted and, to its knowledge as presently
proposed to be conducted, without any known infringement of the rights of
others. There are no outstanding options, licenses or agreements of any kind
relating to its or any of its Subsidiary's Intellectual Property, nor is it or
any of its Subsidiaries bound by or a party to any options, licenses or
agreements of any kind with respect to the Intellectual Property of any other
Person other than such licenses or agreements arising from the purchase of "off
the shelf" or standard products.

Neither it nor any of its Subsidiaries has received any communications alleging
that it or any of its Subsidiaries has violated any of the Intellectual Property
or other proprietary rights of any other Person, nor is it or any of its
Subsidiaries aware of any basis therefor.

Neither it nor any of its Subsidiaries believes it is or will be necessary to
utilize any inventions, trade secrets or proprietary information of any of its
employees made prior to their employment by it or any of its Subsidiaries (that
is not an Inactive Subsidiary), except for inventions, trade secrets or
proprietary information that have been rightfully assigned to it or any of its
Subsidiaries.

Compliance with Other Instruments

. Neither it nor any of its Subsidiaries is in violation or default of (i) any
term of its Charter, bylaws or operating agreement (or the equivalent thereof),
or (ii) any provision of any indebtedness, mortgage, indenture, contract,
agreement or instrument to which it is party or by which it is bound or of any
judgment, decree, order or writ, which violation or default, in the case of this
clause (ii), has had, or could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect. The execution,
delivery and performance of and compliance with this Agreement and the Ancillary
Agreements to which it is a party, and the issuance of the Notes and the other
Securities each pursuant hereto and thereto, will not, with or without the
passage of time or giving of notice, result in any such material violation, or
be in conflict with or constitute a default under any such term or provision, or
result in the creation of any Lien upon any of its or any of its Subsidiary's
properties or assets or the suspension, revocation, impairment, forfeiture or
nonrenewal of any permit, license, authorization or approval applicable to it or
any of its Subsidiaries, their businesses or operations or any of their assets
or properties.



Litigation

. Except as set forth on
Schedule 12(l)
, there is no action, suit, proceeding or investigation pending or, to its
knowledge, currently threatened against it or any of its Subsidiaries that
prevents it or any of its Subsidiaries from entering into this Agreement or the
Ancillary Agreements, or from consummating the transactions contemplated hereby
or thereby, or which has had, or could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect, or could result in
any change in its or any of its Subsidiaries' current equity ownership, nor is
it aware that there is any basis to assert any of the foregoing. Neither it nor
any of its Subsidiaries is a party to or subject to the provisions of any order,
writ, injunction, judgment or decree of any court or government agency or
instrumentality. There is no action, suit, proceeding or investigation by it or
any of its Subsidiaries currently pending or which it or any of its Subsidiaries
intends to initiate.



Tax Returns and Payments

. It and each of its Subsidiaries has timely filed all tax returns (federal,
state and local) required to be filed by it. All taxes shown to be due and
payable on such returns, any assessments imposed, and all other taxes due and
payable by it and each of its Subsidiaries on or before the Closing Date, have
been paid or will be paid prior to the time they become delinquent. Except as
set forth on
Schedule 12(m)
, neither it nor any of its Subsidiaries has been advised:



that any of its returns, federal, state or other, have been or are being audited
as of the date hereof; or

of any adjustment, deficiency, assessment or court decision in respect of its
federal, state or other taxes.

Neither it nor any of its Subsidiaries has any knowledge of any liability of any
tax to be imposed upon its properties or assets as of the date of this Agreement
that is not adequately provided for.

Employees

. Except as set forth on
Schedule 12(n)
, neither it nor any of its Subsidiaries (that is not an Inactive Subsidiary)
has any collective bargaining agreements with any of its employees. There is no
labor union organizing activity pending or, to its knowledge, threatened with
respect to it or any of its Subsidiaries. Except as disclosed in the Exchange
Act Filings or on
Schedule 12(n)
, neither it nor any of its Subsidiaries is a party to or bound by any currently
effective employment contract, deferred compensation arrangement, bonus plan,
incentive plan, profit sharing plan, retirement agreement or other employee
compensation plan or agreement. To its knowledge, none of its or any of its
Subsidiaries' employees, nor any consultant with whom it or any of its
Subsidiaries has contracted, is in violation of any term of any employment
contract, proprietary information agreement or any other agreement relating to
the right of any such individual to be employed by, or to contract with, it or
any of its Subsidiaries because of the nature of the business to be conducted by
it or any of its Subsidiaries; and to its knowledge the continued employment by
it and its Subsidiaries of their present employees, and the performance of its
and its Subsidiaries contracts with its independent contractors, will not result
in any such violation. Neither it nor any of its Subsidiaries is aware that any
of its or any of its Subsidiaries' employees is obligated under any contract
(including licenses, covenants or commitments of any nature) or other agreement,
or subject to any judgment, decree or order of any court or administrative
agency that would interfere with their duties to it or any of its Subsidiaries.
Neither it nor any of its Subsidiaries has received any notice alleging that any
such violation has occurred. Except for employees who have a current effective
employment agreement with it or any of its Subsidiaries, none of its or any of
its Subsidiaries' employees has been granted the right to continued employment
by it or any of its Subsidiaries or to any material compensation following
termination of employment with it or any of its Subsidiaries. Except as set
forth on
Schedule 12(n)
, neither it nor any of its Subsidiaries is aware that any officer, key employee
or group of employees intends to terminate his, her or their employment with it
or any of its Subsidiaries, as applicable, nor does it or any of its
Subsidiaries have a present intention to terminate the employment of any
officer, key employee or group of employees.



Registration Rights and Voting Rights

. Except as set forth on
Schedule 12(o)
and except as disclosed in Exchange Act Filings, neither it nor any of its
Subsidiaries is presently under any obligation, and neither it nor any of its
Subsidiaries has granted any rights, to register any of its or any of its
Subsidiaries' presently outstanding securities or any of its securities that may
hereafter be issued. Except as set forth on
Schedule 12(o)
and except as disclosed in Exchange Act Filings, to its knowledge, none of its
or any of its Subsidiaries' stockholders has entered into any agreement with
respect to its or any of its Subsidiaries' voting of equity securities.



Compliance with Laws; Permits

. Neither it nor any of its Subsidiaries is in violation of the Sarbanes-Oxley
Act of 2002 or any SEC related regulation or rule or any rule of the Principal
Market promulgated thereunder or any other applicable statute, rule, regulation,
order or restriction of any domestic or foreign government or any
instrumentality or agency thereof in respect of the conduct of its business or
the ownership of its properties which has had, or could reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect. No
governmental orders, permissions, consents, approvals or authorizations are
required to be obtained and no registrations or declarations are required to be
filed in connection with the execution and delivery of this Agreement or any
Ancillary Agreement and the issuance of any of the Securities, except such as
have been duly and validly obtained or filed, or with respect to any filings
that must be made after the Closing Date, as will be filed in a timely manner.
It and each of its Subsidiaries has all material franchises, permits, licenses
and any similar authority necessary for the conduct of its business as now being
conducted by it, the lack of which could, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.



Environmental and Safety Laws

. Neither it nor any of its Subsidiaries is in violation of any applicable
statute, law or regulation relating to the environment or occupational health
and safety, and to its knowledge, no material expenditures are or will be
required in order to comply with any such existing statute, law or regulation.
Except as set forth on
Schedule 12(q)
, no Hazardous Materials (as defined below) are used or have been used, stored,
or disposed of by it or any of its Subsidiaries or, to its knowledge, by any
other Person on any property owned, leased or used by it or any of its
Subsidiaries. For the purposes of the preceding sentence, "
Hazardous Materials
" shall mean:



materials which are listed or otherwise defined as "hazardous" or "toxic" under
any applicable local, state, federal and/or foreign laws and regulations that
govern the existence and/or remedy of contamination on property, the protection
of the environment from contamination, the control of hazardous wastes, or other
activities involving hazardous substances, including building materials; and

any petroleum products or nuclear materials.

Valid Offering

. Assuming the accuracy of the representations and warranties of Calliope
contained in this Agreement, the offer and issuance of the Securities will be
exempt from the registration requirements of the Securities Act of 1933, as
amended (the "
Securities Act
"), and will have been registered or qualified (or are exempt from registration
and qualification) under the registration, permit or qualification requirements
of all applicable state securities laws.



Full Disclosure

. It and each of its Subsidiaries has provided Calliope with all information
requested by Calliope in connection with Calliope's decision to enter into this
Agreement, including all information each Company and its Subsidiaries believe
is reasonably necessary to make such investment decision. Neither this
Agreement, the Ancillary Agreements nor the exhibits and schedules hereto and
thereto nor any other document delivered by it or any of its Subsidiaries to
Calliope or its attorneys or agents in connection herewith or therewith or with
the transactions contemplated hereby or thereby, contain any untrue statement of
a material fact nor omit to state a material fact necessary in order to make the
statements contained herein or therein, in light of the circumstances in which
they are made, not misleading. Any financial projections and other estimates
provided to Calliope by it or any of its Subsidiaries were based on its and its
Subsidiaries' experience in the industry and on assumptions of fact and opinion
as to future events which it or any of its Subsidiaries, at the date of the
issuance of such projections or estimates, believed to be reasonable.



Insurance

. It and each of its Subsidiaries (that is not an Inactive Subsidiary) has
general commercial, product liability, fire and casualty insurance policies with
coverages which it believes are customary for companies similarly situated to it
and its Subsidiaries in the same or similar business.



SEC Reports and Financial Statements

. Except as set forth on
Schedule 12(u)
, it and each of its Subsidiaries has filed all proxy statements, reports and
other documents required to be filed by it under the Exchange Act. The Parent
has furnished Calliope with copies of: (i) its Annual Report on Form 10-KSB for
its fiscal years ended December 31, 2006; and (ii) its Quarterly Reports on Form
10-QSB for its fiscal quarters ended March 31, 2007, and the Form 8-K filings
which it has made during its fiscal year 2007 to date (collectively, the "
SEC Reports
"). Except as set forth on
Schedule 12(u)
, each SEC Report was, at the time of its filing, in substantial compliance with
the requirements of its respective form and none of the SEC Reports, nor the
financial statements (and the notes thereto) included in the SEC Reports, as of
their respective filing dates, contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading. Such financial statements have been prepared in
accordance with GAAP applied on a consistent basis during the periods involved
(except (x) as may be otherwise indicated in such financial statements or the
notes thereto or (y) in the case of unaudited interim statements, to the extent
they may not include footnotes or may be condensed) and fairly present in all
material respects the financial condition, the results of operations and cash
flows of the Parent and its Subsidiaries, on a consolidated basis, as of, and
for, the periods presented in each such SEC Report.



Listing

. The Parent's Common Stock is listed or quoted, as applicable, on the Principal
Market and satisfies all requirements for the continuation of such listing or
quotation, as applicable, and the Parent shall do all things necessary for the
continuation of such listing or quotation, as applicable. The Parent has not
received any notice that its Common Stock will be delisted from, or no longer
quoted on, as applicable, the Principal Market or that its Common Stock does not
meet all requirements for such listing or quotation, as applicable.



No Integrated Offering

. Neither it, nor any of its Subsidiaries nor any of its Affiliates, nor any
Person acting on its or their behalf, has directly or indirectly made any offers
or sales of any security or solicited any offers to buy any security under
circumstances that would cause the offering of the Securities pursuant to this
Agreement or any Ancillary Agreement to be integrated with prior offerings by it
for purposes of the Securities Act which would prevent it from issuing the
Securities pursuant to Rule 506 under the Securities Act, or any applicable
exchange-related stockholder approval provisions, nor will it or any of its
Affiliates or Subsidiaries take any action or steps that would cause the
offering of the Securities to be integrated with other offerings.



Stop Transfer

. The Securities are restricted securities as of the date of this Agreement.
Neither it nor any of its Subsidiaries will issue any stop transfer order or
other order impeding the sale and delivery of any of the Securities at such time
as the Securities are registered for public sale or an exemption from
registration is available, except as required by state and federal securities
laws.



Dilution

. It specifically acknowledges that the Parent's obligation to issue the shares
of Common Stock upon conversion of the Secured Convertible Term Note and
exercise of the Warrants is binding upon the Parent and enforceable regardless
of the dilution such issuance may have on the ownership interests of other
shareholders of the Parent.



Patriot Act

. It certifies that, to the best of its knowledge, neither it nor any of its
Subsidiaries has been designated, nor is or shall be owned or controlled, by a
"suspected terrorist" as defined in Executive Order 13224. It hereby
acknowledges that Calliope seeks to comply with all applicable laws concerning
money laundering and related activities. In furtherance of those efforts, it
hereby represents, warrants and covenants that: (i) none of the cash or property
that it or any of its Subsidiaries will pay or will contribute to Calliope has
been or shall be derived from, or related to, any activity that is deemed
criminal under United States law and (ii) no contribution or payment by it or
any of its Subsidiaries to Calliope, to the extent that they are within its or
any such Subsidiary's control shall cause Calliope to be in violation of the
United States Bank Secrecy Act, the United States International Money Laundering
Control Act of 1986 or the United States International Money Laundering
Abatement and Anti-Terrorist Financing Act of 2001. It shall promptly notify
Calliope if any of these representations, warranties and covenants ceases to be
true and accurate regarding it or any of its Subsidiaries. It shall provide
Calliope with any additional information regarding it and each Subsidiary
thereof that Calliope deems necessary or convenient to ensure compliance with
all applicable laws concerning money laundering and similar activities. It
understands and agrees that if at any time it is discovered that any of the
foregoing representations, warranties and covenants are incorrect, or if
otherwise required by applicable law or regulation related to money laundering
or similar activities, Calliope may undertake appropriate actions to ensure
compliance with applicable law or regulation, including but not limited to
segregation and/or redemption of Calliope's investment in it. It further
understands that Calliope may release confidential information about it and its
Subsidiaries and, if applicable, any underlying beneficial owners, to proper
authorities if Calliope, in its sole discretion, determines that it is in the
best interests of Calliope in light of relevant rules and regulations under the
laws set forth in subsection (ii) above.



(aa) Company Name; Locations of Offices, Records and Collateral. Schedule 12(aa)
sets forth each Company's name as it appears in official filings in the state of
its organization, the type of entity of each Company, the organizational
identification number issued by each Company's state of organization or a
statement that no such number has been issued, each Company's state of
organization, and the location of each Company's chief executive office,
corporate offices, warehouses, other locations of Collateral and locations where
records with respect to Collateral are kept (including in each case the county
of such locations) and, except as set forth in such Schedule 12(aa), such
locations have not changed during the preceding twelve months. As of the Closing
Date, during the prior five years, except as set forth in Schedule 12(aa), no
Company has been known as or conducted business in any other name (including
trade names). Each Company has only one state of organization.

(bb) ERISA. Based upon the Employee Retirement Income Security Act of 1974
("ERISA"), and the regulations and published interpretations thereunder: (i)
neither it nor any of its Subsidiaries has engaged in any Prohibited
Transactions (as defined in Section 406 of ERISA and Section 4975 of the Code);
(ii) it and each of its Subsidiaries has met all applicable minimum funding
requirements under Section 302 of ERISA in respect of its plans; (iii) neither
it nor any of its Subsidiaries has any knowledge of any event or occurrence
which would cause the Pension Benefit Guaranty Corporation to institute
proceedings under Title IV of ERISA to terminate any employee benefit plan(s);
(iv) neither it nor any of its Subsidiaries has any fiduciary responsibility for
investments with respect to any plan existing for the benefit of persons other
than its or such Subsidiary's employees; and (v) neither it nor any of its
Subsidiaries has withdrawn, completely or partially, from any multi-employer
pension plan so as to incur liability under the Multiemployer Pension Plan
Amendments Act of 1980.

Covenants

. Each Company, as applicable, covenants and agrees with Calliope as follows:



Stop-Orders

. The Parent shall advise Calliope, promptly after it receives notice of
issuance by the SEC, any state securities commission or any other regulatory
authority of any stop order or of any order preventing or suspending any
offering of any securities of the Parent, or of the suspension of the
qualification of the Common Stock of the Parent for offering or sale in any
jurisdiction, or the initiation of any proceeding for any such purpose.



Listing

. The Parent shall maintain the listing or quotation, as applicable, of the
shares of Common Stock issuable upon conversion of the Secured Convertible Term
Note and exercise of the Warrants on the Principal Market upon which shares of
Common Stock are listed or quoted, as applicable, (subject to official notice of
issuance), so long as any other shares of Common Stock shall be so listed or
quoted, as applicable, and will comply in all material respects with the
Parent's reporting, filing and other obligations under the bylaws or rules of
the National Association of Securities Dealers ("
NASD
") and such exchanges, as applicable.



Market Regulations

. It shall notify the SEC, NASD and applicable state authorities, in accordance
with their requirements, of the transactions contemplated by this Agreement, and
shall take all other necessary action and proceedings as may be required and
permitted by applicable law, rule and regulation, for the legal and valid
issuance of the Securities to Calliope and promptly provide copies thereof to
Calliope.



Reporting Requirements

. It shall timely file with the SEC all reports required to be filed pursuant to
the Exchange Act and refrain from terminating its status as an issuer required
by the Exchange Act to file reports thereunder even if the Exchange Act or the
rules or regulations thereunder would permit such termination.



Use of Funds

. It shall use the proceeds of the Loans for general working capital purposes
only.



Intentionally Omitted

.



Taxes

. It shall, and shall cause each of its Subsidiaries (that is not an Inactive
Subsidiary) to, promptly pay and discharge, or cause to be paid and discharged,
when due and payable, all lawful taxes, assessments and governmental charges or
levies imposed upon it and its Subsidiaries' income, profits, property or
business, as the case may be; provided, however, that any such tax, assessment,
charge or levy need not be paid currently if (i) the validity thereof shall
currently and diligently be contested in good faith by appropriate proceedings,
(ii) such tax, assessment, charge or levy shall have no effect on the Lien
priority of Calliope in the Collateral, and (iii) if it and/or such Subsidiary,
as applicable, shall have set aside on its and/or such Subsidiary's books
adequate reserves with respect thereto in accordance with GAAP; and provided,
further, that it shall, and shall cause each of its Subsidiaries to, pay all
such taxes, assessments, charges or levies forthwith upon the commencement of
proceedings to foreclose any lien which may have attached as security therefor.



Insurance

. It shall bear the full risk of loss from any loss of any nature whatsoever
with respect to the Collateral and it and each of its Subsidiaries (that is not
an Inactive Subsidiary) will, jointly and severally, bear the full risk of loss
from any loss of any nature whatsoever with respect to the assets pledged to
Calliope as security for the Obligations. Furthermore, it will insure or cause
the Collateral to be insured in Calliope's name as an additional insured and
lender loss payee, with an appropriate loss payable endorsement in form and
substance satisfactory to Calliope, against loss or damage by fire, flood,
sprinkler leakage, theft, burglary, pilferage, loss in transit and other risks
customarily insured against by companies in similar business similarly situated
as it and its Subsidiaries including but not limited to workers compensation,
public and product liability and business interruption, and such other hazards
as Calliope shall specify in amounts and under insurance policies and bonds by
insurers acceptable to Calliope and all premiums thereon shall be paid by such
Company and the policies delivered to Calliope. If any such Company fails to
obtain the insurance and in such amounts of coverage as otherwise required
pursuant to this Section (h), Calliope may procure such insurance and the cost
thereof shall be promptly reimbursed by the Companies, jointly and severally,
and shall constitute Obligations.



No Company's insurance coverage shall be impaired or invalidated by any act or
neglect of any Company or any of its Subsidiaries (that is not an Inactive
Subsidiary) and the insurer will provide Calliope with no less than thirty (30)
days notice prior of cancellation.

Calliope, in connection with its status as a lender loss payee, will be assigned
at all times to a first lien position until such time as all Calliope
Obligations have been indefeasibly satisfied in full.

Intellectual Property

. It shall, and shall cause each of its Subsidiaries (that is not an Inactive
Subsidiary) to, maintain in full force and effect its corporate existence,
rights and franchises and all licenses and other rights to use Intellectual
Property owned or possessed by it and reasonably deemed to be necessary to the
conduct of its business.



Properties

. It shall, and shall cause each of its Subsidiaries (that is not an Inactive
Subsidiary) to, keep its properties in good repair, working order and condition,
reasonable wear and tear excepted, and from time to time make all needful and
proper repairs, renewals, replacements, additions and improvements thereto; and
it shall, and shall cause each of its Subsidiaries to, at all times comply with
each provision of all leases to which it is a party or under which it occupies
property if the breach of such provision could reasonably be expected to have a
Material Adverse Effect.



Confidentiality

. It shall not, and shall not permit any of its Subsidiaries (that is not an
Inactive Subsidiary) to, disclose, and will not include in any public
announcement, the name of Calliope, unless expressly agreed to by Calliope or
unless and until such disclosure is required by law or applicable regulation,
and then only to the extent of such requirement. Notwithstanding the foregoing,
each Company and its Subsidiaries may disclose Calliope's identity and the terms
of this Agreement to its current and prospective debt and equity financing
sources.



Required Approvals

. It shall not, and shall not permit any of its Subsidiaries to, without the
prior written consent of Calliope, (i) create, incur, assume or suffer to exist
any indebtedness (exclusive of trade debt) whether secured or unsecured other
than each Company's indebtedness to Calliope and as set forth on
Schedule 13(l)(i)
attached hereto and made a part hereof; (ii) cancel any debt owing to it in
excess of $50,000 in the aggregate during any twelve (12) month period; (iii)
assume, guarantee, endorse or otherwise become directly or contingently liable
in connection with any obligations of any other Person, except the endorsement
of negotiable instruments by it or its Subsidiaries for deposit or collection or
similar transactions in the ordinary course of business; (iv) directly or
indirectly declare, pay or make any dividend or distribution on any class of its
Stock or apply any of its funds, property or assets to the purchase, redemption
or other retirement of any of its or its Subsidiaries' Stock, or issue any
preferred stock; (v) purchase or hold beneficially any Stock or other securities
or evidences of indebtedness of, make or permit to exist any loans or advances
to, or make any investment or acquire any interest whatsoever in, any other
Person, including any partnership or joint venture, except (A) travel advances,
(B) loans to its and its Subsidiaries' officers and employees not exceeding at
any one time an aggregate of $10,000, and (C) loans to its existing Subsidiaries
so long as such Subsidiaries are designated as either a co-borrower hereunder or
has entered into such guaranty and security documentation required by Calliope,
including, without limitation, to grant to Calliope a first priority perfected
security interest in substantially all of such Subsidiary's assets to secure the
Obligations; (vi) create or permit to exist any Subsidiary, other than any
Subsidiary in existence on the date hereof and listed in
Schedule 12(b)
, or revoke the dissolution of or commence any operation of any Inactive
Subsidiary unless such new Subsidiary is a wholly-owned Subsidiary and is
designated by Calliope as either a co-borrower or guarantor hereunder and such
Subsidiary shall have entered into all such documentation required by Calliope,
including, without limitation, to grant to Calliope a first priority perfected
security interest in substantially all of such Subsidiary's assets to secure the
Obligations; (vii) directly or indirectly, prepay any indebtedness (other than
to Calliope and in the ordinary course of business), or repurchase, redeem,
retire or otherwise acquire any indebtedness (other than to Calliope and in the
ordinary course of business) except to make scheduled payments of principal and
interest thereof; (viii) enter into any merger, consolidation or other
reorganization with or into any other Person or acquire all or a portion of the
assets or Stock of any Person or permit any other Person to consolidate with or
merge with it, unless (A) such Company is the surviving entity of such merger or
consolidation, (B) no Event of Default shall exist immediately prior to and
after giving effect to such merger or consolidation, (C) such Company shall have
provided Calliope copies of all documentation relating to such merger or
consolidation and (D) such Company shall have provided Calliope with at least
thirty (30) days' prior written notice of such merger or consolidation; (ix)
materially change the nature of the business in which it is presently engaged;
(x) become subject to (including, without limitation, by way of amendment to or
modification of) any agreement or instrument which by its terms would (under any
circumstances) restrict its or any of its Subsidiaries' right to perform the
provisions of this Agreement or any of the Ancillary Agreements; (xi) change its
fiscal year or make any changes in accounting treatment and reporting practices
without prior written notice to Calliope except as required by GAAP or in the
tax reporting treatment or except as required by law; (xii) enter into any
transaction with any employee, director or Affiliate, except in the ordinary
course on arms-length terms; (xiii) bill Accounts under any name except the
present name of such Company; or (xiv) sell, lease, transfer or otherwise
dispose of any of its properties or assets, or any of the properties or assets
of its Subsidiaries, except for (A) sales, leases, transfer or dispositions by
any Company to any other Company, (B) the sale of Inventory in the ordinary
course of business and (C) the disposition or transfer in the ordinary course of
business during any fiscal year of obsolete and worn-out Equipment and only to
the extent that (1) the proceeds of any such disposition are used to acquire
replacement Equipment which is subject to Calliope's first priority security
interest or are used to repay Loans or to pay general corporate expenses, or (2)
following the occurrence of an Event of Default which continues to exist, the
proceeds of which are remitted to Calliope to be held as cash collateral for the
Obligations.



Reissuance of Securities

. The Parent shall reissue certificates representing the Securities without the
legends set forth in Section 39 below at such time as:



the holder thereof is permitted to dispose of such Securities pursuant to Rule
144(k) under the Securities Act; or

upon resale subject to an effective registration statement after such Securities
are registered under the Securities Act.

The Parent agrees to cooperate with Calliope in connection with all resales
pursuant to Rule 144(d) and Rule 144(k) and provide legal opinions necessary to
allow such resales provided the Parent and its counsel receive reasonably
requested representations from Calliope and broker, if any.

Opinion

. On the Closing Date, it shall deliver to Calliope an opinion acceptable to
Calliope from each Company's legal counsel in the form attached as Exhibit C
hereto. Each Company will provide, at the Companies' joint and several expense,
such other legal opinions in the future as are reasonably necessary for the
resale and conversion of the Secured Convertible Term Note and the exercise of
the Warrants.



Legal Name, etc

. It shall not, without providing Calliope with thirty (30) days prior written
notice, change (i) its name as it appears in the official filings in the state
of its organization, (ii) the type of legal entity it is, (iii) its organization
identification number, if any, issued by its state of organization, (iv) its
state of organization or (v) amend its Charter, by-laws, operating agreement (or
equivalent) or other organizational document.



Compliance with Laws

. The operation of each of its and each of its Subsidiaries' business is and
shall continue to be in compliance in all material respects with all applicable
federal, state and local laws, rules and ordinances, including to all laws,
rules, regulations and orders relating to taxes, payment and withholding of
payroll taxes, employer and employee contributions and similar items,
securities, employee retirement and welfare benefits, employee health and safety
and environmental matters.



Notices

. It and each of its Subsidiaries shall promptly inform Calliope in writing of:
(i) the commencement of all proceedings and investigations by or before and/or
the receipt of any notices from, any governmental or nongovernmental body and
all actions and proceedings in any court or before any arbitrator against or in
any way concerning any event which could reasonably be expected to have singly
or in the aggregate, a Material Adverse Effect; (ii) any change which has had,
or could reasonably be expected to have, a Material Adverse Effect; (iii) any
Event of Default or Default; and (iv) any default or any event which with the
passage of time or giving of notice or both would constitute a default under any
agreement for the payment of money to which it or any of its Subsidiaries is a
party or by which it or any of its Subsidiaries or any of its or any such
Subsidiary's properties may be bound the breach of which would have a Material
Adverse Effect.



Margin Stock

. It shall not permit any of the proceeds of the Loans made hereunder to be used
directly or indirectly to "purchase" or "carry" "margin stock" or to repay
indebtedness incurred to "purchase" or "carry" "margin stock" within the
respective meanings of each of the quoted terms under Regulation U of the Board
of Governors of the Federal Reserve System as now and from time to time
hereafter in effect.



Offering Restrictions

. Except as previously disclosed in the SEC Reports or in the Exchange Act
Filings, or stock or stock options granted to its employees or directors,
neither it nor any of its Subsidiaries shall, prior to the full repayment of the
Notes (together with all accrued and unpaid interest and fees related thereto)
and termination of this Agreement, (i) enter into any equity line of credit
agreement or similar agreement with a floorless pricing feature or (ii) issue,
or enter into any agreement to issue, any securities with a floorless
variable/floating conversion and/or pricing feature which are or could be (by
conversion or registration) free-trading securities (i.e. common stock subject
to a registration statement).



Authorization and Reservation of Shares

. The Parent shall at all times have authorized and reserved a sufficient number
of shares of Common Stock to provide for the full conversion of the Secured
Convertible Term Note and the full exercise of the Warrants.



FIRPTA

. Neither it, nor any of its Subsidiaries, is a "United States real property
holding corporation" as such term is defined in Section 897(c)(2) of the Code
and Treasury Regulation Section 1.897-2 promulgated thereunder and it and each
of its Subsidiaries shall at no time take any action or otherwise acquire any
interest in any asset or property to the extent the effect of which shall cause
it and/or such Subsidiary, as the case may be, to be a "United States real
property holding corporation" as such term is defined in Section 897(c)(2) of
the Code and Treasury Regulation Section 1.897-2 promulgated thereunder.



Additional Financing Restrictions

. It shall not, and shall not permit its Subsidiaries to, agree, directly or
indirectly, to any restriction with any Person which limits the ability of
Calliope to consummate a transaction with any Company or any of its Subsidiaries
for an the incurrence of any additional indebtedness and/or the sale or issuance
of any equity interests by any Company and/or any of its Subsidiaries.



Inactive Subsidiaries

. No Inactive Subsidiary shall obtain any assets, commence operations, incur
income, or if administratively dissolved, apply for revocation of such
dissolution without the prior written consent of Calliope.



Further Assurances

. At any time and from time to time, upon the written request of Calliope and at
the sole expense of Companies, each Company shall promptly and duly execute and
deliver any and all such further instruments and documents and take such further
action as Calliope may request (a) to obtain the full benefits of this Agreement
and the Ancillary Agreements, (b) to protect, preserve and maintain Calliope's
rights in the Collateral and under this Agreement or any Ancillary Agreement,
and/or (c) to enable Calliope to exercise all or any of the rights and powers
herein granted or any Ancillary Agreement.



Representations, Warranties and Covenants of Calliope

. Calliope hereby represents, warrants and covenants to each Company as follows:



Requisite Power and Authority

. Calliope has all necessary power and authority under all applicable provisions
of law to execute and deliver this Agreement and the Ancillary Agreements and to
carry out their provisions. All corporate action on Calliope's part required for
the lawful execution and delivery of this Agreement and the Ancillary Agreements
have been or will be effectively taken prior to the Closing Date. Upon their
execution and delivery, this Agreement and the Ancillary Agreements shall be
valid and binding obligations of Calliope, enforceable in accordance with their
terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws of general application affecting
enforcement of creditors' rights, and (ii) as limited by general principles of
equity that restrict the availability of equitable and legal remedies.



Investment Representations

. Calliope understands that the Securities are being offered pursuant to an
exemption from registration contained in the Securities Act based in part upon
Calliope's representations contained in this Agreement, including, without
limitation, that Calliope is an "accredited investor" within the meaning of
Regulation D under the Securities Act. Calliope has received or has had full
access to all the information it considers necessary or appropriate to make an
informed investment decision with respect to the Notes to be issued to it under
this Agreement and the Securities acquired by it upon the conversion of the
Secured Convertible Term Note and the exercise of the Warrants.



Calliope Bears Economic Risk

. Calliope has substantial experience in evaluating and investing in private
placement transactions of securities in companies similar to the Parent so that
it is capable of evaluating the merits and risks of its investment in the Parent
and has the capacity to protect its own interests. Calliope must bear the
economic risk of this investment until the Securities are sold pursuant to (i)
an effective registration statement under the Securities Act, or (ii) an
exemption from registration is available.



Investment for Own Account

. The Securities are being issued to Calliope for its own account for investment
only, and not as a nominee or agent and not with a view towards or for resale in
connection with their distribution.



Calliope Can Protect Its Interest

. Calliope represents that by reason of its, or of its management's, business
and financial experience, Calliope has the capacity to evaluate the merits and
risks of its investment in the Notes, and the Securities and to protect its own
interests in connection with the transactions contemplated in this Agreement,
and the Ancillary Agreements. Further, Calliope is aware of no publication of
any advertisement in connection with the transactions contemplated in the
Agreement or the Ancillary Agreements.



Accredited Investor

. Calliope represents that it is an accredited investor within the meaning of
Regulation D under the Securities Act.



Shorting

. Neither Calliope nor any of its Affiliates or investment partners has, will,
or will cause any Person, to directly engage in "short sales" of the Parent's
Common Stock as long as any amount under any Note shall remain outstanding.



Patriot Act

. Calliope certifies that, to the best of Calliope's knowledge, Calliope has not
been designated, and is not owned or controlled, by a "suspected terrorist" as
defined in Executive Order 13224. Calliope seeks to comply with all applicable
laws concerning money laundering and related activities. In furtherance of those
efforts, Calliope hereby represents, warrants and covenants that: (i) none of
the cash or property that Calliope will use to make the Loans has been or shall
be derived from, or related to, any activity that is deemed criminal under
United States law; and (ii) no disbursement by Calliope to any Company to the
extent within Calliope's control, shall cause Calliope to be in violation of the
United States Bank Secrecy Act, the United States International Money Laundering
Control Act of 1986 or the United States International Money Laundering
Abatement and Anti-Terrorist Financing Act of 2001. Calliope shall promptly
notify the Company Agent if any of these representations ceases to be true and
accurate regarding Calliope. Calliope agrees to provide the Company Agent any
additional information regarding Calliope that the Company Agent deems necessary
or convenient to ensure compliance with all applicable laws concerning money
laundering and similar activities. Calliope understands and agrees that if at
any time it is discovered that any of the foregoing representations are
incorrect, or if otherwise required by applicable law or regulation related to
money laundering similar activities, Calliope may undertake appropriate actions
to ensure compliance with applicable law or regulation, including but not
limited to segregation and/or redemption of Calliope's investment in the Parent.
Calliope further understands that the Parent may release information about
Calliope and, if applicable, any underlying beneficial owners, to proper
authorities if the Parent, in its sole discretion, determines that it is in the
best interests of the Parent in light of relevant rules and regulations under
the laws set forth in subsection (ii) above.



Limitation on Acquisition of Common Stock

. Notwithstanding anything to the contrary contained in this Agreement, any
Ancillary Agreement, or any document, instrument or agreement entered into in
connection with any other transaction entered into by and between Calliope and
any Company (and/or Subsidiaries or Affiliates of any Company), Calliope shall
not acquire stock in the Parent (including, without limitation, pursuant to a
contract to purchase, by exercising an option or warrant, by converting any
other security or instrument, by acquiring or exercising any other right to
acquire, shares of stock or other security convertible into shares of stock in
the Parent, or otherwise, and such options, warrants, conversion or other rights
shall not be exercisable) to the extent such stock acquisition would cause any
interest (including any original issue discount) payable by any Company to
Calliope not to qualify as portfolio interest, within the meaning of Section
881(c)(2) of the Internal Revenue Code of 1986, as amended (the "
Code
") by reason of Section 881(c)(3) of the Code, taking into account the
constructive ownership rules under Section 871(h)(3)(C) of the Code (the "
Stock Acquisition Limitation
"). The Stock Acquisition Limitation shall automatically become null and void
without any notice to any Company upon the earlier to occur of either (a) the
Parent's delivery to Calliope of a Notice of Redemption (as defined in the
Secured Convertible Term Note) or (b) the existence of an Event of Default at a
time when the average closing price of the Common Stock as reported by
Bloomberg, L.P. on the Principal Market for the immediately preceding five (5)
trading days is greater than or equal to 150% of the Fixed Conversion Price (as
defined in the Secured Convertible Term Note).



Power of Attorney

. Each Company hereby appoints Calliope, or any other Person whom Calliope may
designate as such Company's attorney, with power to: (a)(i) execute any security
related documentation on such Company's behalf and to supply any omitted
information and correct patent errors in any documents executed by such Company
or on such Company's behalf; (ii) to file financing statements against such
Company covering the Collateral (and, in connection with the filing of any such
financing statements, describe the Collateral as "all assets and all personal
property, whether now owned and/or hereafter acquired" (or any substantially
similar variation thereof)); (iii) sign such Company's name on any invoice or
bill of lading relating to any Accounts, drafts against Account Debtors,
schedules and assignments of Accounts, notices of assignment, financing
statements and other public records, verifications of Account and notices to or
from Account Debtors; and (iv) to do all other things Calliope deems necessary
to carry out the terms of Section 6 of this Security Agreement and (b) upon the
occurrence and during the continuance of an Event of Default; (i) endorse such
Company's name on any checks, notes, acceptances, money orders, drafts or other
forms of payment or security that may come into Calliope's possession; (ii)
verify the validity, amount or any other matter relating to any Account by mail,
telephone, telegraph or otherwise with Account Debtors; (iii) do all other
things necessary to carry out this Agreement, any Ancillary Agreement and all
related documents; and (iv) notify the post office authorities to change the
address for delivery of such Company's mail to an address designated by
Calliope, and to receive, open and dispose of all mail addressed to such
Company. Each Company hereby ratifies and approves all acts of the attorney.
Neither Calliope, nor the attorney will be liable for any acts or omissions or
for any error of judgment or mistake of fact or law, except for gross negligence
or willful misconduct. This power, being coupled with an interest, is
irrevocable so long as Calliope has a security interest and until the
Obligations have been fully satisfied.



Term of Agreement

. Calliope's agreement to make Loans and extend financial accommodations under
and in accordance with the terms of this Agreement or any Ancillary Agreement
shall continue in full force and effect until the expiration of the Term. At
Calliope's election following the occurrence of an Event of Default, Calliope
may terminate this Agreement. The termination of the Agreement shall not affect
any of Calliope's rights hereunder or any Ancillary Agreement and the provisions
hereof and thereof shall continue to be fully operative until all transactions
entered into, rights or interests created and the Obligations have been
irrevocably disposed of, concluded or liquidated. Notwithstanding the foregoing,
Calliope shall release its security interests at any time after thirty (30) days
notice upon irrevocable payment to it of all Obligations if each Company shall
have (a) provided Calliope with an executed release of any and all claims which
such Company may have or thereafter have under this Agreement and all Ancillary
Agreements and (b) paid to Calliope an early payment fee in an amount equal to
the Redemption Amount; such fee being intended to compensate Calliope for its
costs and expenses incurred in initially approving this Agreement or extending
same. Such early payment fee shall be due and payable jointly and severally by
the Companies to Calliope upon termination by acceleration of this Agreement by
Calliope due to the occurrence and continuance of an Event of Default; provided
that, in the event of termination by acceleration on account of the occurrence
and continuance of an Event of Default, the lesser of (x) the applicable early
payment fee and (y) the remainder of (i) the aggregate amount of the Default
Payments (as defined in the Notes) less (ii) the then outstanding principal
balance of the Notes, shall be waived by Calliope.



Termination of Lien

. The Liens and rights granted to Calliope hereunder and any Ancillary
Agreements and the financing statements filed in connection herewith or
therewith shall continue in full force and effect, notwithstanding the
termination of this Agreement or the fact that any Company's account may from
time to time be temporarily in a zero or credit position, until all of the
Obligations have been indefeasibly paid or performed in full and this Agreement
has been terminated in accordance with the terms of this Agreement. Calliope
shall not be required to send termination statements to any Company, or to file
them with any filing office, unless and until this Agreement and the Ancillary
Agreements shall have been terminated in accordance with their terms and all
Obligations indefeasibly paid in full in immediately available funds.



Events of Default

. The occurrence of any of the following shall constitute an "
Event of Default
":



failure to make payment of any of the Obligations when required hereunder, and,
in any such case, such failure shall continue for a period of three (3) days
following the date upon which any such payment was due;

failure by any Company or any of its Subsidiaries to pay any taxes when due
unless such taxes are being contested in good faith by appropriate proceedings
and with respect to which adequate reserves have been provided on such Company's
and/or such Subsidiary's books;

failure to perform under, and/or committing any breach of, in any material
respect, this Agreement or any covenant contained herein, which failure or
breach shall continue without remedy for a period of fifteen (15) days after the
occurrence thereof;

any representation, warranty or statement made by any Company or any of its
Subsidiaries hereunder, in any Ancillary Agreement, any certificate, statement
or document delivered pursuant to the terms hereof, or in connection with the
transactions contemplated by this Agreement should prove to be false or
misleading in any material respect on the date as of which made or deemed made;

the occurrence of any default (or similar term) in the observance or performance
of any other agreement or condition relating to any indebtedness or contingent
obligation of any Company or any of its Subsidiaries beyond the period of grace
(if any), the effect of which default is to cause, or permit the holder or
holders of such indebtedness or beneficiary or beneficiaries of such contingent
obligation to cause, such indebtedness to become due prior to its stated
maturity or such contingent obligation to become payable;

attachments or levies in excess of $50,000 in the aggregate are made upon any
Company's assets or a judgment is rendered against any Company's property
involving a liability of more than $50,000 which shall not have been vacated,
discharged, stayed or bonded within thirty (30) days from the entry thereof;

any change in any Company's or any of its Subsidiary's condition or affairs
(financial or otherwise) which in Calliope' reasonable, good faith opinion,
could reasonably be expected to have a Material Adverse Effect;

any Lien created hereunder or under any Ancillary Agreement for any reason
ceases to be or is not a valid and perfected Lien having a first priority
interest;

any Company or any of its Subsidiaries shall (i) apply for, consent to or suffer
to exist the appointment of, or the taking of possession by, a receiver,
custodian, trustee or liquidator of itself or of all or a substantial part of
its property, (ii) make a general assignment for the benefit of creditors, (iii)
commence a voluntary case under the federal bankruptcy laws (as now or hereafter
in effect), (iv) be adjudicated a bankrupt or insolvent, (v) file a petition
seeking to take advantage of any other law providing for the relief of debtors,
(vi) acquiesce to without challenge within ten (10) days of the filing thereof,
or failure to have dismissed within thirty (30) days, any petition filed against
it in any involuntary case under such bankruptcy laws, or (vii) take any action
for the purpose of effecting any of the foregoing;

any Company or any of its Subsidiaries shall admit in writing its inability, or
be generally unable, to pay its debts as they become due or cease operations of
its present business;

any Company or any of its Subsidiaries directly or indirectly sells, assigns,
transfers, conveys, or suffers or permits to occur any sale, assignment,
transfer or conveyance of any assets of such Company or any interest therein,
except as permitted herein;

any "Person" or "group" (as such terms are defined in Sections 13(d) and 14(d)
of the Exchange Act, as in effect on the date hereof), other than Calliope, is
or becomes the "beneficial owner" (as defined in Rules 13(d)-3 and 13(d)-5 under
the Exchange Act), directly or indirectly, of 35% or more on a fully diluted
basis of the then outstanding voting equity interest of the Parent, (ii) the
Board of Directors of the Parent shall cease to consist of a majority of the
Board of Directors of the Parent on the date hereof (or directors appointed by a
majority of the board of directors in effect immediately prior to such
appointment) or (iii) the Parent or any of its Subsidiaries merges or
consolidates with, or sells all or substantially all of its assets to, any other
person or entity;

the indictment or threatened indictment of any Company or any of its
Subsidiaries or any executive officer of any Company or any of its Subsidiaries
under any criminal statute, or commencement or threatened commencement of
criminal or civil proceeding against any Company or any of its Subsidiaries or
any executive officer of any Company or any of its Subsidiaries pursuant to
which statute or proceeding penalties or remedies sought or available include
forfeiture of any of the property of any Company or any of its Subsidiaries;

an Event of Default (or similar term) shall occur under and as defined in any
Note or in any other Ancillary Agreement;

any Company or any of its Subsidiaries shall breach any term or provision of any
Ancillary Agreement to which it is a party (including, without limitation,
Section 7(e) of the Registration Rights Agreement), in any material respect
which breach is not cured within any applicable cure or grace period provided in
respect thereof (if any);

any Company or any of its Subsidiaries attempts to terminate, challenges the
validity of, or its liability under this Agreement or any Ancillary Agreement,
or any proceeding shall be brought to challenge the validity, binding effect of
any Ancillary Agreement or any Ancillary Agreement ceases to be a valid, binding
and enforceable obligation of such Company or any of its Subsidiaries (to the
extent such Persons are a party thereto);

an SEC stop trade order or Principal Market trading suspension of the Common
Stock shall be in effect for five (5) consecutive days or five (5) days during a
period of ten (10) consecutive days, excluding in all cases a suspension of all
trading on a Principal Market, provided that the Parent shall not have been able
to cure such trading suspension within thirty (30) days of the notice thereof or
list the Common Stock on another Principal Market within sixty (60) days of such
notice; or

the Parent's failure to deliver Common Stock to Calliope pursuant to and in the
form required by the Secured Convertible Term Note, the Warrant and this
Agreement, if such failure to deliver Common Stock shall not be cured within two
(2) Business Days or any Company is required to issue a replacement Note to
Calliope and such Company shall fail to deliver such replacement Note within
seven (7) Business Days.

Remedies

. Following the occurrence of an Event of Default, Calliope shall have the right
to demand repayment in full of all Obligations, whether or not otherwise due.
Until all Obligations have been fully and indefeasibly satisfied, Calliope shall
retain its Lien in all Collateral. Calliope shall have, in addition to all other
rights provided herein and in each Ancillary Agreement, the rights and remedies
of a secured party under the UCC, and under other applicable law, all other
legal and equitable rights to which Calliope may be entitled, including the
right to take immediate possession of the Collateral, to require each Company to
assemble the Collateral, at Companies' joint and several expense, and to make it
available to Calliope at a place designated by Calliope which is reasonably
convenient to both parties and to enter any of the premises of any Company or
wherever the Collateral shall be located, with or without force or process of
law, and to keep and store the same on said premises until sold (and if said
premises be the property of any Company, such Company agrees not to charge
Calliope for storage thereof), and the right to apply for the appointment of a
receiver for such Company's property. Further, Calliope may, at any time or
times after the occurrence of an Event of Default, sell and deliver all
Collateral held by or for Calliope at public or private sale for cash, upon
credit or otherwise, at such prices and upon such terms as Calliope, in
Calliope's sole discretion, deems advisable or Calliope may otherwise recover
upon the Collateral in any commercially reasonable manner as Calliope, in its
sole discretion, deems advisable. The requirement of reasonable notice shall be
met if such notice is mailed postage prepaid to the Company Agent at the Company
Agent's address as shown in Calliope's records, at least ten (10) days before
the time of the event of which notice is being given. Calliope may be the
purchaser at any sale, if it is public. In connection with the exercise of the
foregoing remedies, Calliope is granted permission to use all of each Company's
Intellectual Property. The proceeds of sale shall be applied first to all costs
and expenses of sale, including attorneys' fees, and second to the payment (in
whatever order Calliope elects) of all Obligations. After the indefeasible
payment and satisfaction in full of all of the Obligations, and after the
payment by Calliope of any other amount required by any provision of law,
including Section 9-608(a)(1) of the UCC (but only after Calliope has received
what Calliope considers reasonable proof of a subordinate party's security
interest), the surplus, if any, shall be paid to the Company Agent (for the
benefit of the applicable Companies) or its representatives or to whosoever may
be lawfully entitled to receive the same, or as a court of competent
jurisdiction may direct. The Companies shall remain jointly and severally liable
to Calliope for any deficiency. Each Company and Calliope acknowledge that the
actual damages that would be incurred by Calliope after the occurrence of an
Event of Default would be difficult to quantify and that such Company and
Calliope have agreed that the fees and obligations set forth in this Section and
in this Agreement would constitute fair and appropriate liquidated damages in
the event of any such termination. The parties hereto each hereby agree that the
exercise by any party hereto of any right granted to it or the exercise by any
party hereto of any remedy available to it (including, without limitation, the
issuance of a notice of redemption, a borrowing request and/or a notice of
default), in each case, hereunder or under any Ancillary Agreement shall not
constitute confidential information and no party shall have any duty to the
other party to maintain such information as confidential, except for the
portions of such publicly filed documents that are subject to confidential
treatment request made by the Companies to the SEC.



Waivers

. To the full extent permitted by applicable law, each Company hereby waives (a)
presentment, demand and protest, and notice of presentment, dishonor, intent to
accelerate, acceleration, protest, default, nonpayment, maturity, release,
compromise, settlement, extension or renewal of any or all of this Agreement and
the Ancillary Agreements or any other notes, commercial paper, Accounts,
contracts, Documents, Instruments, Chattel Paper and guaranties at any time held
by Calliope on which such Company may in any way be liable, and hereby ratifies
and confirms whatever Calliope may do in this regard; (b) all rights to notice
and a hearing prior to Calliope's taking possession or control of, or to
Calliope's replevy, attachment or levy upon, any Collateral or any bond or
security that might be required by any court prior to allowing Calliope to
exercise any of its remedies; and (c) the benefit of all valuation, appraisal
and exemption laws. Each Company acknowledges that it has been advised by
counsel of its choices and decisions with respect to this Agreement, the
Ancillary Agreements and the transactions evidenced hereby and thereby.



Expenses

. The Companies shall jointly and severally pay all of Callope's out-of-pocket
costs and expenses, including reasonable fees and disbursements of in-house or
outside counsel and appraisers, in connection with (a) subject to the
limitations set forth in Section 5(b)(iii), the preparation, execution and
delivery of this Agreement and the Ancillary Agreements, and (b) in connection
with the prosecution or defense of any action, contest, dispute, suit or
proceeding concerning any matter in any way arising out of, related to or
connected with this Agreement or any Ancillary Agreement. The Companies shall
also jointly and severally pay all of Calliope's reasonable fees, charges,
out-of-pocket costs and expenses, including fees and disbursements of counsel
and appraisers, in connection with (i) the preparation, execution and delivery
of any waiver, any amendment thereto or consent proposed or executed in
connection with the transactions contemplated by this Agreement or the Ancillary
Agreements, (ii) Calliope's obtaining performance of the Obligations under this
Agreement and any Ancillary Agreements, including, but not limited to, the
enforcement or defense of Calliope's security interests, assignments of rights
and Liens hereunder as valid perfected security interests, (iii) any attempt to
inspect, verify, protect, collect, sell, liquidate or otherwise dispose of any
Collateral, (iv) any appraisals or re-appraisals of any property (real or
personal) pledged to Calliope by any Company or any of its Subsidiaries as
Collateral for, or any other Person as security for, the Obligations hereunder
and (v) any consultations in connection with any of the foregoing. The Companies
shall also jointly and severally pay Calliope's customary bank charges for all
bank services (including wire transfers) performed or caused to be performed by
Calliope for any Company or any of its Subsidiaries at any Company's or such
Subsidiary's request or in connection with any Company's loan account with
Calliope. All such costs and expenses together with all filing, recording and
search fees, taxes and interest payable by the Companies to Calliope shall be
payable on demand and shall be secured by the Collateral. If any tax by any
Governmental Authority is or may be imposed on or as a result of any transaction
between any Company and/or any Subsidiary thereof, on the one hand, and Calliope
on the other hand, which Calliope is or may be required to withhold or pay
(including, without limitation, as a result of a breach by any Company or any of
its Subsidiaries of Section 13(u) herein), the Companies hereby jointly and
severally indemnifies and holds Calliope harmless in respect of such taxes, and
the Companies will repay to Calliope the amount of any such taxes which shall be
charged to the Companies' account; and until the Companies shall furnish
Calliope with indemnity therefor (or supply Calliope with evidence satisfactory
to it that due provision for the payment thereof has been made), Calliope may
hold without interest any balance standing to each Company's credit and Calliope
shall retain its Liens in any and all Collateral.



Assignment By Calliope

. Calliope may assign any or all of the Obligations together with any or all of
the security therefor to any Person and any such assignee shall succeed to all
of Calliope's rights with respect thereto; provided that Calliope shall not be
permitted to effect any such assignment to a competitor of any Company unless an
Event of Default has occurred and is continuing. Upon such assignment, Calliope
shall be released from all responsibility for the Collateral to the extent same
is assigned to any transferee. Calliope may from time to time sell or otherwise
grant participations in any of the Obligations and the holder of any such
participation shall, subject to the terms of any agreement between Calliope and
such holder, be entitled to the same benefits as Calliope with respect to any
security for the Obligations in which such holder is a participant. Each Company
agrees that each such holder may exercise any and all rights of banker's lien,
set-off and counterclaim with respect to its participation in the Obligations as
fully as though such Company were directly indebted to such holder in the amount
of such participation.



No Waiver; Cumulative Remedies

. Failure by Calliope to exercise any right, remedy or option under this
Agreement, any Ancillary Agreement or any supplement hereto or thereto or any
other agreement between or among any Company and Calliope or delay by Calliope
in exercising the same, will not operate as a waiver and no waiver by Calliope
will be effective unless it is in writing and then only to the extent
specifically stated. Calliope's rights and remedies under this Agreement and the
Ancillary Agreements will be cumulative and not exclusive of any other right or
remedy which Calliope may have.



Application of Payments

. Each Company irrevocably waives the right to direct the application of any and
all payments at any time or times hereafter received by Calliope from or on such
Company's behalf and each Company hereby irrevocably agrees that Calliope shall
have the continuing exclusive right to apply and reapply any and all payments
received at any time or times hereafter against the Obligations hereunder in
such manner as Calliope may deem advisable notwithstanding any entry by Calliope
upon any of Calliope's books and records.



Indemnity

. Each Company hereby jointly and severally indemnifies and holds Calliope, and
its respective affiliates, employees, attorneys and agents (each, an "
Indemnified Person
"), harmless from and against any and all suits, actions, proceedings, claims,
damages, losses, liabilities and expenses of any kind or nature whatsoever
(including attorneys' fees and disbursements and other costs of investigation or
defense, including those incurred upon any appeal) which may be instituted or
asserted against or incurred by any such Indemnified Person as the result of
credit having been extended, suspended or terminated under this Agreement or any
of the Ancillary Agreements or with respect to the execution, delivery,
enforcement, performance and administration of, or in any other way arising out
of or relating to, this Agreement, the Ancillary Agreements or any other
documents or transactions contemplated by or referred to herein or therein and
any actions or failures to act with respect to any of the foregoing, except to
the extent that any such indemnified liability is finally determined by a court
of competent jurisdiction to have resulted solely from such Indemnified Person's
gross negligence or willful misconduct. NO INDEMNIFIED PERSON SHALL BE
RESPONSIBLE OR LIABLE TO ANY COMPANY OR TO ANY OTHER PARTY OR TO ANY SUCCESSOR,
ASSIGNEE OR THIRD PARTY BENEFICIARY OR ANY OTHER PERSON ASSERTING CLAIMS
DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY OR
CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF CREDIT HAVING BEEN
EXTENDED, SUSPENDED OR TERMINATED UNDER THIS AGREEMENT OR ANY ANCILLARY
AGREEMENT OR AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED HEREUNDER OR
THEREUNDER.



Revival

. The Companies further agree that to the extent any Company makes a payment or
payments to Calliope, which payment or payments or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
bankruptcy act, state or federal law, common law or equitable cause, then, to
the extent of such payment or repayment, the obligation or part thereof intended
to be satisfied shall be revived and continued in full force and effect as if
said payment had not been made.



Borrowing Agency Provisions

.



Each Company hereby irrevocably designates the Company Agent to be its attorney
and agent and in such capacity to borrow, sign and endorse notes, and execute
and deliver all instruments, documents, writings and further assurances now or
hereafter required hereunder, on behalf of such Company, and hereby authorizes
Calliope to pay over or credit all loan proceeds hereunder in accordance with
the request of the Company Agent.

The handling of this credit facility as a co-borrowing facility with a borrowing
agent in the manner set forth in this Agreement is solely as an accommodation to
the Companies and at their request. Calliope shall not incur any liability to
any Company as a result thereof. To induce Calliope to do so and in
consideration thereof, each Company hereby indemnifies Calliope and holds
Calliope harmless from and against any and all liabilities, expenses, losses,
damages and claims of damage or injury asserted against Calliope by any Person
arising from or incurred by reason of the handling of the financing arrangements
of the Companies as provided herein, reliance by Calliope on any request or
instruction from the Company Agent or any other action taken by Calliope with
respect to this Section 28.

All Obligations shall be joint and several, and the Companies shall make payment
upon the maturity of the Obligations by acceleration or otherwise, and such
obligation and liability on the part of the Companies shall in no way be
affected by any extensions, renewals and forbearance granted by Calliope to any
Company, failure of Calliope to give any Company notice of borrowing or any
other notice, any failure of Calliope to pursue to preserve its rights against
any Company, the release by Calliope of any Collateral now or thereafter
acquired from any Company, and such agreement by any Company to pay upon any
notice issued pursuant thereto is unconditional and unaffected by prior recourse
by Calliope to any Company or any Collateral for such Company's Obligations or
the lack thereof.

Each Company expressly waives any and all rights of subrogation, reimbursement,
indemnity, exoneration, contribution or any other claim which such Company may
now or hereafter have against the other or other Person directly or contingently
liable for the Obligations, or against or with respect to any other's property
(including, without limitation, any property which is Collateral for the
Obligations), arising from the existence or performance of this Agreement, until
all Obligations have been indefeasibly paid in full and this Agreement has been
irrevocably terminated.

Each Company represents and warrants to Calliope that (i) Companies have one or
more common shareholders (or equivalent), directors and officers, (ii) the
businesses and corporate activities of the Companies are closely related to, and
substantially benefit, the business and corporate activities of the Companies,
(iii) the financial and other operations of the Companies are performed on a
combined basis as if the Companies constituted a consolidated corporate group,
(iv) the Companies will receive a substantial economic benefit from entering
into this Agreement and will receive a substantial economic benefit from the
application of each Loan hereunder, in each case, whether or not such amount is
used directly by any Company and (v) all requests for Loans hereunder by the
Company Agent are for the exclusive and indivisible benefit of the Companies as
though, for purposes of this Agreement, the Companies constituted a single
entity.

Notices

. Any notice or request hereunder may be given to any Company, the Company Agent
or Calliope at the respective addresses set forth below or as may hereafter be
specified in a notice designated as a change of address under this Section. Any
notice or request hereunder shall be given by registered or certified mail,
return receipt requested, hand delivery, overnight mail or telecopy (confirmed
by mail). Notices and requests shall be, in the case of those by hand delivery,
deemed to have been given when delivered to any officer of the party to whom it
is addressed, in the case of those by mail or overnight mail, deemed to have
been given three (3) Business Days after the date when deposited in the mail or
with the overnight mail carrier, and, in the case of a telecopy, when confirmed.



Notices shall be provided as follows:



If to Calliope:

Calliope Capital Corporation
c/o United Corporate Services
874 Walker Road
Suite C
Dover, DE 19904
Facsimile: (914) 949-9816

With a copy to:

Laurus Capital Management, LLC
335 Madison Avenue, 10th Fl.
New York, New York 10017
Attention: Portfolio Services
Telephone: (212) 541-5800
Telecopier: (212) 541-4410

With a copy to:

Loeb & Loeb LLP
345 Park Avenue
New York, New York 10154
Fax: (212) 407-4990
Attention: Scott J. Giordano, Esq.

If to any Company,
or Company Agent:

c/o American Mold Guard, Inc.
30200 Rancho Viejo Road, Suite G
San Juan Capistrano, CA 92675
Attention: John W. Martin,
Secretary and General Counsel
Telephone: (949) 240-5144
Facsimile: (949) 240-6144

With a copy to:

Law Office of John W. Martin

5777 West Century Blvd., Suite 1465

Los Angeles, CA 90045

Attention: John Martin
Telephone: (310) 342-6800
Facsimile: (310) 342-6808



or such other address as may be designated in writing hereafter in accordance
with this Section 29 by such Person.

Governing Law, Jurisdiction and Waiver of Jury Trial

.



THIS AGREEMENT AND THE ANCILLARY AGREEMENTS SHALL BE GOVERNED BY AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE, WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAW.

EACH COMPANY HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS LOCATED
IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE EXCLUSIVE JURISDICTION
TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN ANY COMPANY, ON THE ONE
HAND, AND CALLIOPE, ON THE OTHER HAND, PERTAINING TO THIS AGREEMENT OR ANY OF
THE ANCILLARY AGREEMENTS OR TO ANY MATTER ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR ANY OF THE ANCILLARY AGREEMENTS; PROVIDED, THAT CALLIOPE AND EACH
COMPANY ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A
COURT LOCATED OUTSIDE OF THE COUNTY OF NEW YORK, STATE OF NEW YORK; AND FURTHER
PROVIDED, THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE
CALLIOPE FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER
JURISDICTION TO COLLECT THE OBLIGATIONS, TO REALIZE ON THE COLLATERAL OR ANY
OTHER SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT
ORDER IN FAVOR OF CALLIOPE. EACH COMPANY EXPRESSLY SUBMITS AND CONSENTS IN
ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT,
AND EACH COMPANY HEREBY WAIVES ANY OBJECTION THAT IT MAY HAVE BASED UPON LACK OF
PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS. EACH COMPANY
HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS
ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS,
COMPLAINT AND OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL
ADDRESSED TO THE COMPANY AGENT AT THE ADDRESS SET FORTH IN SECTION 29 AND THAT
SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF THE COMPANY
AGENT'S ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER DEPOSIT IN THE U.S.
MAILS, PROPER POSTAGE PREPAID.

THE PARTIES DESIRE THAT THEIR DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH
APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF
THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHTS TO
TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE,
WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN CALLIOPE, AND/OR ANY
COMPANY ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS AGREEMENT, ANY
ANCILLARY AGREEMENT OR THE TRANSACTIONS RELATED HERETO OR THERETO.

Limitation of Liability

. Each Company acknowledges and understands that in order to assure repayment of
the Obligations hereunder Calliope may be required to exercise any and all of
Calliope's rights and remedies hereunder and agrees that, except as limited by
applicable law, neither Calliope nor any of Calliope's agents shall be liable
for acts taken or omissions made in connection herewith or therewith except for
actual bad faith.



Entire Understanding; Maximum Interest

. This Agreement and the Ancillary Agreements contain the entire understanding
among each Company and Calliope as to the subject matter hereof and thereof and
any promises, representations, warranties or guarantees not herein contained
shall have no force and effect unless in writing, signed by each Company's and
Calliope's respective officers. Neither this Agreement, the Ancillary
Agreements, nor any portion or provisions thereof may be changed, modified,
amended, waived, supplemented, discharged, cancelled or terminated orally or by
any course of dealing, or in any manner other than by an agreement in writing,
signed by the party to be charged. Nothing contained in this Agreement, any
Ancillary Agreement or in any document referred to herein or delivered in
connection herewith shall be deemed to establish or require the payment of a
rate of interest or other charges in excess of the maximum rate permitted by
applicable law. In the event that the rate of interest or dividends required to
be paid or other charges hereunder exceed the maximum rate permitted by such
law, any payments in excess of such maximum shall be credited against amounts
owed by the Companies to Calliope and thus refunded to the Companies.



Severability

. Wherever possible each provision of this Agreement or the Ancillary Agreements
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement or the Ancillary
Agreements shall be prohibited by or invalid under applicable law such provision
shall be ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions
thereof.



Survival

. The representations, warranties, covenants and agreements made herein shall
survive any investigation made by Calliope and the closing of the transactions
contemplated hereby to the extent provided therein. All statements as to factual
matters contained in any certificate or other instrument delivered by or on
behalf of the Companies pursuant hereto in connection with the transactions
contemplated hereby shall be deemed to be representations and warranties by the
Companies hereunder solely as of the date of such certificate or instrument. All
indemnities set forth herein shall survive the execution, delivery and
termination of this Agreement and the Ancillary Agreements and the making and
repaying of the Obligations.



Captions

. All captions are and shall be without substantive meaning or content of any
kind whatsoever.



Counterparts; Telecopier Signatures

. This Agreement may be executed in one or more counterparts, each of which
shall constitute an original and all of which taken together shall constitute
one and the same agreement. Any signature delivered by a party via telecopier
transmission shall be deemed to be any original signature hereto.



Construction

. The parties acknowledge that each party and its counsel have reviewed this
Agreement and that the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement or any amendments, schedules or exhibits
thereto.



Publicity

. Each Company hereby authorizes Calliope to make appropriate announcements of
the financial arrangement entered into by and among each Company and Calliope,
including, without limitation, announcements which are commonly known as
tombstones, in such publications and to such selected parties as Calliope shall
in its sole and absolute discretion deem appropriate, or as required by
applicable law.



Joinder

. It is understood and agreed that any Person that desires to become a Company
hereunder, or is required to execute a counterpart of this Agreement after the
date hereof pursuant to the requirements of this Agreement or any Ancillary
Agreement, shall become a Company hereunder by (a) executing a Joinder Agreement
in form and substance satisfactory to Calliope, (b) delivering supplements to
such exhibits and annexes to this Agreement and the Ancillary Agreements as
Calliope shall reasonably request and (c) taking all actions as specified in
this Agreement as would have been taken by such Company had it been an original
party to this Agreement, in each case with all documents required above to be
delivered to Calliope and with all documents and actions required above to be
taken to the reasonable satisfaction of Calliope.



Legends

. The Securities shall bear legends as follows;



The Secured Convertible Term Note shall bear substantially the following legend:

"THIS NOTE AND THE COMMON STOCK ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE,
STATE SECURITIES LAWS. THIS NOTE AND THE COMMON STOCK ISSUABLE UPON CONVERSION
OF THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS NOTE OR SUCH SHARES
UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO AMERICAN MOLD GUARD, INC. THAT SUCH REGISTRATION IS
NOT REQUIRED."

Any shares of Common Stock issued pursuant to conversion of the Secured
Convertible Term Note or exercise of the Warrants, shall bear a legend which
shall be in substantially the following form until such shares are covered by an
effective registration statement filed with the SEC:

"THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE, STATE SECURITIES LAWS.
THESE SHARES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO AMERICAN MOLD GUARD, INC. THAT SUCH REGISTRATION IS NOT
REQUIRED."

The Warrants shall bear substantially the following legend:

"THIS WARRANT AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY
APPLICABLE STATE SECURITIES LAWS. THIS WARRANT AND THE COMMON SHARES ISSUABLE
UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS
WARRANT OR THE UNDERLYING SHARES OF COMMON STOCK UNDER SAID ACT AND APPLICABLE
STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO
AMERICAN MOLD GUARD, INC. THAT SUCH REGISTRATION IS NOT REQUIRED."

[Signatures appear on the following page.]

IN WITNESS WHEREOF, the parties have executed this Security Agreement as of the
date first written above.

AMERICAN MOLD GUARD, INC.

By: /s/ Tom Blakeley
Name:Tom Blakeley
Title:CEO

AMG SCIENTIFIC, LLC

By: /s/ Tom Blakeley
Name:Tom Blakeley
Title:Manager

TRUST ONE TERMITE, INC.

By: /s/ Tom Blakeley
Name:Tom Blakeley
Title:Director

CALLIOPE CAPITAL CORPORATION

By: Laurus Capital Management, LLC
Its Investment Manager

By :/s/ David Grin
Name: David Grin
Title: Director

Annex A - Definitions

"Account Debtor" means any Person who is or may be obligated with respect to, or
on account of, an Account.

"Accountants" has the meaning given to such term in Section 11(a).

"Accounts" means all "accounts", as such term is defined in the UCC, now owned
or hereafter acquired by any Person, including: (a) all accounts receivable,
other receivables, book debts and other forms of obligations (other than forms
of obligations evidenced by Chattel Paper or Instruments) (including any such
obligations that may be characterized as an account or contract right under the
UCC); (b) all of such Person's rights in, to and under all purchase orders or
receipts for goods or services; (c) all of such Person's rights to any goods
represented by any of the foregoing (including unpaid sellers' rights of
rescission, replevin, reclamation and stoppage in transit and rights to
returned, reclaimed or repossessed goods); (d) all rights to payment due to such
Person for Goods or other property sold, leased, licensed, assigned or otherwise
disposed of, for a policy of insurance issued or to be issued, for a secondary
obligation incurred or to be incurred, for energy provided or to be provided,
for the use or hire of a vessel under a charter or other contract, arising out
of the use of a credit card or charge card, or for services rendered or to be
rendered by such Person or in connection with any other transaction (whether or
not yet earned by performance on the part of such Person); and (e) all
collateral security of any kind given by any Account Debtor or any other Person
with respect to any of the foregoing.

"Accounts Availability" means the aggregate of (a) ninety percent (90%) of the
net face amount of Commercial Eligible Accounts and (b) the lesser of (i)
seventy percent (70%) of the net face amount of Consumer Eligible Accounts and
(ii) $250,000.

"Affiliate" means, with respect to any Person, (a) any other Person (other than
a Subsidiary) which, directly or indirectly, is in control of, is controlled by,
or is under common control with such Person, (b) any other Person that, directly
or indirectly, owns or controls, whether beneficially, or as trustee, guardian
or other fiduciary, twenty-five percent (25%) or more of the Stock having
ordinary voting power in the election of directors of such Person, (c) any other
Person who is a director, officer, joint venturer or partner (i) of such Person,
(ii) of any Subsidiary of such Person or (iii) of any Person described in clause
(a) above or (d) in the case of the Companies, the immediate family members,
spouses and lineal descendants of individuals who are Affiliates of such
Companies. For the purposes of this definition, control of a Person shall mean
the power (direct or indirect) to direct or cause the direction of the
management and policies of such Person whether by contract or otherwise;
provided however, that the term "Affiliate" shall specifically exclude Calliope.

"Ancillary Agreements" means the Notes, the Warrants, the Registration Rights
Agreements, each Security Document and all other agreements, instruments,
documents, mortgages, pledges, powers of attorney, consents, assignments,
contracts, notices, security agreements, trust agreements and guarantees whether
heretofore, concurrently, or hereafter executed by or on behalf of any Company,
any of its Subsidiaries or any other Person or delivered to Calliope, relating
to this Agreement or to the transactions contemplated by this Agreement or
otherwise relating to the relationship between or among any Company and
Calliope, as each of the same may be amended, supplemented, restated or
otherwise modified from time to time.

"Balance Sheet Date" has the meaning given to such term in Section 12(f)(ii).

"Books and Records" means all books, records, board minutes, contracts,
licenses, insurance policies, environmental audits, business plans, files,
computer files, computer discs and other data and software storage and media
devices, accounting books and records, financial statements (actual and pro
forma), filings with Governmental Authorities and any and all records and
instruments relating to the Collateral or otherwise necessary or helpful in the
collection thereof or the realization thereupon.

"Business Day" means a day on which Calliope is open for business and that is
not a Saturday, a Sunday or other day on which banks are required or permitted
to be closed in the State of New York.

"Capital Availability Amount" means $2,000,000.

"Charter" has the meaning given to such term in Section 12(c)(iv).

"Chattel Paper" means all "chattel paper," as such term is defined in the UCC,
including electronic chattel paper, now owned or hereafter acquired by any
Person.

"Closing Date" means the date on which any Company shall first receive proceeds
of the initial Loans or the date hereof, if no Loan is made under the facility
on the date hereof.

"Code" has the meaning given to such term in Section 15(i).

"Collateral" means all of each Company's property and assets, whether real or
personal, tangible or intangible, and whether now owned or hereafter acquired,
or in which it now has or at any time in the future may acquire any right, title
or interests including all of the following property in which it now has or at
any time in the future may acquire any right, title or interest:

all Inventory;

all Equipment;

all Fixtures;

all Goods;

all General Intangibles;

all Accounts;

all Deposit Accounts, other bank accounts and all funds on deposit therein;

all Investment Property;

all Stock;

all Chattel Paper;

all Letter-of-Credit Rights;

all Instruments;

all commercial tort claims set forth on Schedule 1(A);

all Books and Records;

all Intellectual Property;

all Supporting Obligations including letters of credit and guarantees issued in
support of Accounts, Chattel Paper, General Intangibles and Investment Property;

(i) all money, cash and cash equivalents and (ii) all cash held as cash
collateral to the extent not otherwise constituting Collateral, all other cash
or property at any time on deposit with or held by Calliope for the account of
any Company (whether for safekeeping, custody, pledge, transmission or
otherwise); and

all products and Proceeds of all or any of the foregoing, tort claims and all
claims and other rights to payment including (i) insurance claims against third
parties for loss of, damage to, or destruction of, the foregoing Collateral and
(ii) payments due or to become due under leases, rentals and hires of any or all
of the foregoing and Proceeds payable under, or unearned premiums with respect
to policies of insurance in whatever form.

"Commercial Eligible Accounts" means any Eligible Account with respect to which
the Account Debtor is a Person (other than an individual).

"Common Stock" means the shares of stock representing the Parent's common equity
interests.

"Company Agent" means the Parent.

"Contract Rate" has the meaning given to such term in the respective Note.

"Consumer Eligible Accounts" means any Eligible Account with respect to which
the Account Debtor is an individual.

"Default" means any act or event that, with the giving of notice or passage of
time or both, would constitute an Event of Default.

"Deposit Accounts" means all "deposit accounts" as such term is defined in the
UCC, now or hereafter held in the name of any Person, including, without
limitation, the Lockboxes.

"Disclosure Controls" has the meaning given to such term in Section 12(f)(iv).

"Documents" means all "documents", as such term is defined in the UCC, now owned
or hereafter acquired by any Person, wherever located, including all bills of
lading, dock warrants, dock receipts, warehouse receipts, and other documents of
title, whether negotiable or non-negotiable.

"Eligible Accounts" means each Account of each Company which conforms to the
following criteria: (a) shipment of the merchandise or the rendition of services
has been completed; (b) no return, rejection or repossession of the merchandise
has occurred; (c) merchandise or services shall not have been rejected or
disputed by the Account Debtor and there shall not have been asserted any
offset, defense or counterclaim; (d) continues to be in full conformity with the
representations and warranties made by such Company to Calliope with respect
thereto; (e) Calliope is, and continues to be, satisfied with the credit
standing of the Account Debtor in relation to the amount of credit extended; (f)
there are no facts existing or threatened which are likely to result in any
adverse change in an Account Debtor's financial condition; (g) is documented by
an invoice in a form approved by Calliope and shall not be unpaid more than
ninety (90) days from invoice date; (h) not more than twenty-five percent (25%)
of the unpaid amount of invoices due from such Account Debtor remains unpaid
more than ninety (90) days from invoice date; (i) is not evidenced by chattel
paper or an instrument of any kind with respect to or in payment of the Account
unless such instrument is duly endorsed to and in possession of Calliope or
represents a check in payment of an Account; (j) the Account Debtor is located
in the United States; provided, however, Calliope may, from time to time, in the
exercise of its sole discretion and based upon satisfaction of certain
conditions to be determined at such time by Calliope, deem certain Accounts as
Eligible Accounts notwithstanding that such Account is due from an Account
Debtor located outside of the United States; (k) Calliope has a first priority
perfected Lien in such Account and such Account is not subject to any Lien other
than Permitted Liens; (l) does not arise out of transactions with any employee,
officer, director, stockholder or Affiliate of any Company; (m) is payable to
such Company; (n) does not arise out of a bill and hold sale prior to shipment
and does not arise out of a sale to any Person to which such Company is
indebted; (o) is net of any returns, discounts, claims, credits and allowances;
(p) if the Account arises out of contracts between such Company, on the one
hand, and the United States, on the other hand, any state, or any department,
agency or instrumentality of any of them, such Company has so notified Calliope,
in writing, prior to the creation of such Account, and there has been compliance
with any governmental notice or approval requirements, including compliance with
the Federal Assignment of Claims Act; (q) is a good and valid account
representing an undisputed bona fide indebtedness incurred by the Account Debtor
therein named, for a fixed sum as set forth in the invoice relating thereto with
respect to an unconditional sale and delivery upon the stated terms of goods
sold by such Company or work, labor and/or services rendered by such Company;
(r) does not arise out of progress billings prior to completion of the order;
(s) the total unpaid Accounts from such Account Debtor does not exceed
twenty-five percent (25%) of all Eligible Accounts; (t) such Company's right to
payment is absolute and not contingent upon the fulfillment of any condition
whatsoever; (u) such Company is able to bring suit and enforce its remedies
against the Account Debtor through judicial process; (v) does not represent
interest payments, late or finance charges owing to such Company, and (w) is
otherwise satisfactory to Calliope as determined by Calliope in the exercise of
its sole discretion. In the event any Company requests that Calliope include
within Eligible Accounts certain Accounts of one or more of such Company's
acquisition targets, Calliope shall at the time of such request consider such
inclusion, but any such inclusion shall be at the sole option of Calliope and
shall at all times be subject to the execution and delivery to Calliope of all
such documentation (including, without limitation, guaranty and security
documentation) as Calliope may require in its sole discretion.

"Eligible Subsidiary" means each Subsidiary of the Parent set forth on Exhibit A
hereto, as the same may be updated from time to time with Calliope's written
consent.

"Equipment" means all "equipment" as such term is defined in the UCC, now owned
or hereafter acquired by any Person, wherever located, including any and all
machinery, apparatus, equipment, fittings, furniture, Fixtures, motor vehicles
and other tangible personal property (other than Inventory) of every kind and
description that may be now or hereafter used in such Person's operations or
that are owned by such Person or in which such Person may have an interest, and
all parts, accessories and accessions thereto and substitutions and replacements
therefor.

"ERISA" has the meaning given to such term in Section 12(bb).

"Event of Default" means the occurrence of any of the events set forth in
Section 19.

"Exchange Act" means the Securities Exchange Act of 1934, as amended.

"Exchange Act Filings" means the Parent's filings under the Exchange Act made
prior to the date of this Agreement.

"Financial Reporting Controls" has the meaning given to such term in Section
12(f)(v).

"Fixtures" means all "fixtures" as such term is defined in the UCC, now owned or
hereafter acquired by any Person.

"Formula Amount" has the meaning given to such term in Section 2(a)(i).

"GAAP" means generally accepted accounting principles, practices and procedures
in effect from time to time in the United States of America.

"General Intangibles" means all "general intangibles" as such term is defined in
the UCC, now owned or hereafter acquired by any Person including all right,
title and interest that such Person may now or hereafter have in or under any
contract, all Payment Intangibles, customer lists, Licenses, Intellectual
Property, interests in partnerships, joint ventures and other business
associations, permits, proprietary or confidential information, inventions
(whether or not patented or patentable), technical information, procedures,
designs, knowledge, know-how, Software, data bases, data, skill, expertise,
experience, processes, models, drawings, materials, Books and Records, Goodwill
(including the Goodwill associated with any Intellectual Property), all rights
and claims in or under insurance policies (including insurance for fire, damage,
loss, and casualty, whether covering personal property, real property, tangible
rights or intangible rights, all liability, life, key-person, and business
interruption insurance, and all unearned premiums), uncertificated securities,
choses in action, deposit accounts, rights to receive tax refunds and other
payments, rights to received dividends, distributions, cash, Instruments and
other property in respect of or in exchange for pledged Stock and Investment
Property, and rights of indemnification.

"Goods" means all "goods", as such term is defined in the UCC, now owned or
hereafter acquired by any Person, wherever located, including embedded software
to the extent included in "goods" as defined in the UCC, manufactured homes,
fixtures, standing timber that is cut and removed for sale and unborn young of
animals.

"Goodwill" means all goodwill, trade secrets, proprietary or confidential
information, technical information, procedures, formulae, quality control
standards, designs, operating and training manuals, customer lists, and
distribution agreements now owned or hereafter acquired by any Person.

"Governmental Authority" means any nation or government, any state or other
political subdivision thereof, and any agency, department or other entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

"Instruments" means all "instruments", as such term is defined in the UCC, now
owned or hereafter acquired by any Person, wherever located, including all
certificated securities and all promissory notes and other evidences of
indebtedness, other than instruments that constitute, or are a part of a group
of writings that constitute, Chattel Paper.

"Intellectual Property" means any and all patents, trademarks, service marks,
trade names, copyrights, trade secrets, Licenses, information and other
proprietary rights and processes.

"Inventory" means all "inventory", as such term is defined in the UCC, now owned
or hereafter acquired by any Person, wherever located, including all inventory,
merchandise, goods and other personal property that are held by or on behalf of
such Person for sale or lease or are furnished or are to be furnished under a
contract of service or that constitute raw materials, work in process, finished
goods, returned goods, or materials or supplies of any kind, nature or
description used or consumed or to be used or consumed in such Person's business
or in the processing, production, packaging, promotion, delivery or shipping of
the same, including all supplies and embedded software.

"Investment Property" means all "investment property", as such term is defined
in the UCC, now owned or hereafter acquired by any Person, wherever located.

"Letter-of-Credit Rights" means "letter-of-credit rights" as such term is
defined in the UCC, now owned or hereafter acquired by any Person, including
rights to payment or performance under a letter of credit, whether or not such
Person, as beneficiary, has demanded or is entitled to demand payment or
performance.

"License" means any rights under any written agreement now or hereafter acquired
by any Person to use any trademark, trademark registration, copyright, copyright
registration or invention for which a patent is in existence or other license of
rights or interests now held or hereafter acquired by any Person.

"Lien" means any mortgage, security deed, deed of trust, pledge, hypothecation,
assignment, security interest, lien (whether statutory or otherwise), charge,
claim or encumbrance, or preference, priority or other security agreement or
preferential arrangement held or asserted in respect of any asset of any kind or
nature whatsoever including any conditional sale or other title retention
agreement, any lease having substantially the same economic effect as any of the
foregoing, and the filing of, or agreement to give, any financing statement
under the UCC or comparable law of any jurisdiction.

"Loans" means all Revolving Loans, the Term Loan and shall include all other
extensions of credit hereunder and under any Ancillary Agreement.

"Lockboxes" has the meaning given to such term in Section 8(a).

"Material Adverse Effect" means a material adverse effect on (a) the business,
assets, liabilities, condition (financial or otherwise), properties, operations
or prospects of any Company or any of its Subsidiaries (taken individually and
as a whole), (b) any Company's or any of its Subsidiary's ability to pay or
perform the Obligations in accordance with the terms hereof or any Ancillary
Agreement, (c) the sufficiency and/or value of the Collateral, the Liens on the
Collateral or the priority of any such Lien or (d) the practical realization of
the benefits of Calliope's rights and remedies under this Agreement and the
Ancillary Agreements. Without limiting the foregoing, any event or occurrence
adverse to any Company that results or could reasonably be expected to result in
costs and/or liabilities or loss of revenues, individually or in the aggregate
to such Company in excess of 30% of such Company's revenue shall constitute a
Material Adverse Effect.

"NASD" has the meaning given to such term in Section 13(b).

"Note Shares" has the meaning given to such term in Section 12(a).

"Notes" means the Secured Revolving Note and the Secured Convertible Term Note
made by Companies in favor of Calliope in connection with the transactions
contemplated hereby, as each of the same may be amended, supplemented, restated
and/or otherwise modified from time to time.

"Obligations" means all Loans, all advances, debts, liabilities, obligations,
covenants and duties owing by each Company and each of its Subsidiaries to
Calliope (or any corporation that directly or indirectly controls or is
controlled by or is under common control with Calliope) of every kind and
description (whether or not evidenced by any note or other instrument and
whether or not for the payment of money or the performance or non-performance of
any act), direct or indirect, absolute or contingent, due or to become due,
contractual or tortious, liquidated or unliquidated, whether existing by
operation of law or otherwise now existing or hereafter arising including any
debt, liability or obligation owing from any Company and/or each of its
Subsidiaries to others which Calliope may have obtained by assignment or
otherwise and further including all interest (including interest accruing at the
then applicable rate provided in this Agreement after the maturity of the Loans
and interest accruing at the then applicable rate provided in this Agreement
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, whether or not a claim for
post-filing or post-petition interest is allowed or allowable in such
proceeding), charges or any other payments each Company and each of its
Subsidiaries is required to make by law or otherwise arising under or as a
result of this Agreement, the Ancillary Agreements or otherwise, together with
all reasonable expenses and reasonable attorneys' fees chargeable to the
Companies' or any of their Subsidiaries' accounts or incurred by Calliope in
connection therewith.

"Operating Profitability" means, for any period of determination thereof, net
income before interest, taxes, depreciation, amortization expense and non-cash
compensation expense, all as determined in accordance with GAAP.

"Operating Profitability Reserve" means a reserve established against borrowing
base availability in an amount equal to $250,000, which such amount shall be
reduced to zero ($0) at such time as Calliope shall have received evidence
satisfactory to Calliope that the Parent shall have achieved Operating
Profitability of not less than $250,000 for any two (2) consecutive fiscal
quarters of the Parent following the Closing Date as reflected on the financial
statements for such fiscal quarters delivered to Calliope in accordance with the
provisions of this Agreement.

"Payment Intangibles" means all "payment intangibles" as such term is defined in
the UCC, now owned or hereafter acquired by any Person, including, a General
Intangible under which the Account Debtor's principal obligation is a monetary
obligation.

"Permitted Liens" means (a) Liens of carriers, warehousemen, artisans, bailees,
mechanics and materialmen incurred in the ordinary course of business securing
sums not overdue; (b) Liens incurred in the ordinary course of business in
connection with worker's compensation, unemployment insurance or other forms of
governmental insurance or benefits, relating to employees, securing sums (i) not
overdue or (ii) being diligently contested in good faith provided that adequate
reserves with respect thereto are maintained on the books of the Companies and
their Subsidiaries, as applicable, in conformity with GAAP; (c) Liens in favor
of Calliope; (d) Liens for taxes (i) not yet due or (ii) being diligently
contested in good faith by appropriate proceedings, provided that adequate
reserves with respect thereto are maintained on the books of the Companies and
their Subsidiaries, as applicable, in conformity with GAAP; and which have no
effect on the priority of Liens in favor of Calliope or the value of the assets
in which Calliope has a Lien; (e) Purchase Money Liens securing Purchase Money
Indebtedness to the extent permitted in this Agreement and (f) Liens specified
on Schedule 2 hereto.

"Person" means any individual, sole proprietorship, partnership, limited
liability partnership, joint venture, trust, unincorporated organization,
association, corporation, limited liability company, institution, public benefit
corporation, entity or government (whether federal, state, county, city,
municipal or otherwise, including any instrumentality, division, agency, body or
department thereof), and shall include such Person's successors and assigns.

"Principal Market" means the NASD Over The Counter Bulletin Board, NASDAQ
Capital Market, NASDAQ National Market System, American Stock Exchange or New
York Stock Exchange (whichever of the foregoing is at the time the principal
trading exchange or market for the Common Stock).

"Proceeds" means "proceeds", as such term is defined in the UCC and, in any
event, shall include: (a) any and all proceeds of any insurance, indemnity,
warranty or guaranty payable to any Company or any other Person from time to
time with respect to any Collateral; (b) any and all payments (in any form
whatsoever) made or due and payable to any Company from time to time in
connection with any requisition, confiscation, condemnation, seizure or
forfeiture of any Collateral by any governmental body, governmental authority,
bureau or agency (or any person acting under color of governmental authority);
(c) any claim of any Company against third parties (i) for past, present or
future infringement of any Intellectual Property or (ii) for past, present or
future infringement or dilution of any trademark or trademark license or for
injury to the goodwill associated with any trademark, trademark registration or
trademark licensed under any trademark License; (d) any recoveries by any
Company against third parties with respect to any litigation or dispute
concerning any Collateral, including claims arising out of the loss or
nonconformity of, interference with the use of, defects in, or infringement of
rights in, or damage to, Collateral; (e) all amounts collected on, or
distributed on account of, other Collateral, including dividends, interest,
distributions and Instruments with respect to Investment Property and pledged
Stock; and (f) any and all other amounts, rights to payment or other property
acquired upon the sale, lease, license, exchange or other disposition of
Collateral and all rights arising out of Collateral.

"Purchase Money Indebtedness" means (a) any indebtedness incurred for the
payment of all or any part of the purchase price of any fixed asset, including
indebtedness under capitalized leases, (b) any indebtedness incurred for the
sole purpose of financing or refinancing all or any part of the purchase price
of any fixed asset, and (c) any renewals, extensions or refinancings thereof
(but not any increases in the principal amounts thereof outstanding at that
time).

"Purchase Money Lien" means any Lien upon any fixed assets that secures the
Purchase Money Indebtedness related thereto but only if such Lien shall at all
times be confined solely to the asset the purchase price of which was financed
or refinanced through the incurrence of the Purchase Money Indebtedness secured
by such Lien and only if such Lien secures only such Purchase Money
Indebtedness.

"Registration Rights Agreements" means that certain Registration Rights
Agreement dated as of the Closing Date by and between the Parent and Calliope
and each other registration rights agreement by and between the Parent and
Calliope, as each of the same may be amended, modified and supplemented from
time to time.

"Revolving Loans" has the meaning given to such term in Section 2(a)(i).

"SEC" means the Securities and Exchange Commission.

"SEC Reports" has the meaning given such term in Section 12(u).

"Secured Revolving Note" means that certain Secured Revolving Note dated as of
the Closing Date made by the Companies in favor of Calliope in the original face
amount of Two Million Dollars ($2,000,000), as the same may be amended,
supplemented, restated and/or otherwise modified from time to time.

"Secured Convertible Term Note" means that certain Secured Convertible Term Note
dated as of the Closing Date made by the Companies in favor of Calliope in the
original face amount of Two Million Dollars ($2,000,000), as the same may be
amended, supplemented, restated and/or otherwise modified from time to time.

"Securities" means the Notes and the Warrants and the shares of Common Stock
which may be issued pursuant to conversion of the Secured Convertible Term Note
in whole or in part exercise of such Warrants.

"Securities Act" has the meaning given to such term in Section 12(r).

"Security Documents" means all security agreements, mortgages, cash collateral
deposit letters, pledges and other agreements which are executed by any Company
or any of its Subsidiaries in favor of Calliope.

"Software" means all "software" as such term is defined in the UCC, now owned or
hereafter acquired by any Person, including all computer programs and all
supporting information provided in connection with a transaction related to any
program.

"Solvent" means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person; (b) the
present fair salable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured; (c) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person's ability to pay as such debts and liabilities mature; and (d) such
Person is not engaged in a business or transaction, and is not about to engage
in a business or transaction, for which such Person's property would constitute
and unreasonably small capital. The amount of contingent liabilities (such as
litigation, guaranties and pension plan liabilities) at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that can reasonably be expected to
become an actual or matured liability.

"Stock" means all certificated and uncertificated shares, options, warrants,
membership interests, general or limited partnership interests, participation or
other equivalents (regardless of how designated) of or in a corporation,
partnership, limited liability company or equivalent entity whether voting or
nonvoting, including common stock, preferred stock, or any other "equity
security" (as such term is defined in Rule 3a11-1 of the General Rules and
Regulations promulgated by the SEC under the Securities Exchange Act of 1934).

"Subsidiary" means, with respect to any Person, (i) any other Person whose
shares of stock or other ownership interests having ordinary voting power (other
than stock or other ownership interests having such power only by reason of the
happening of a contingency) to elect a majority of the directors or other
governing body of such other Person, are owned, directly or indirectly, by such
Person or (ii) any other Person in which such Person owns, directly or
indirectly, more than 50% of the equity interests at such time.

"Supporting Obligations" means all "supporting obligations" as such term is
defined in the UCC.

"Term" means the Closing Date through the close of business on the day
immediately preceding the third anniversary of the Closing Date, subject to
acceleration at the option of Calliope upon the occurrence of an Event of
Default hereunder or other termination hereunder.

"Term Loan" has the meaning given to such term in Section 2(a)(c).

"Total Investment Amount" means Four Million Dollars ($4,000,000).

"UCC" means the Uniform Commercial Code as the same may, from time to time be in
effect in the State of New York; provided, that in the event that, by reason of
mandatory provisions of law, any or all of the attachment, perfection or
priority of, or remedies with respect to, Calliope's Lien on any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, the term "UCC" shall mean the Uniform Commercial
Code as in effect in such other jurisdiction for purposes of the provisions of
this Agreement relating to such attachment, perfection, priority or remedies and
for purposes of definitions related to such provisions; provided further, that
to the extent that UCC is used to define any term herein or in any Ancillary
Agreement and such term is defined differently in different Articles or
Divisions of the UCC, the definition of such term contained in Article or
Division 9 shall govern.

"Warrant Shares" has the meaning given to such term in Section 12(a).

"Warrants" means that certain Common Stock Purchase Warrant dated as of the
Closing Date made by the Parent in favor of Calliope and each other warrant made
by the Parent in favor Calliope, as each of the same may be amended, restated,
modified and/or supplemented from time to time.

Exhibit A

Eligible Subsidiaries

AMG SCIENTIFIC, LLC, a California limited liability company

TRUST ONE TERMITE, INC., a California corporation



Exhibit B

Borrowing Base Certificate

As of __________ __, 200__























CONSUMER ACCOUNTS RECEIVABLE
per __________ Aging







0.00















Ineligible Accounts:











Accounts over 90 days from Invoice Date



0.00







Credit Balances Over 90 days from Invoice Date



0.00







Intercompany and Affiliate Accounts



0.00







__% Concentration Cap



0.00







Contra Accounts



0.00







Cash Sales and COD Accounts



0.00







Foreign Receivables



0.00







Government Receivables (without Assignment of Claims)



0.00







Discounts, Credits and Allowances



0.00







Cross-age (__% Past Due)



0.00







Bill and Hold Invoices



0.00







Finance/Service/Late Charges



0.00







Other:



0.00



0.00















ELIGIBLE ACCOUNTS RECEIVABLE







0.00















Accounts Receivable Advance Rate

70%





















ACCOUNTS RECEIVABLE AVAILABILITY







0.00















COMMERCIAL ACCOUNTS RECEIVABLE
per __________ Aging







0.00















Ineligible Accounts:











Accounts over 90 days from Invoice Date



0.00







Credit Balances Over 90 days from Invoice Date



0.00







Intercompany and Affiliate Accounts



0.00







__% Concentration Cap



0.00







Contra Accounts



0.00







Cash Sales and COD Accounts



0.00







Foreign Receivables



0.00







Government Receivables (without Assignment of Claims)



0.00







Discounts, Credits and Allowances



0.00







Cross-age (__% Past Due)



0.00







Bill and Hold Invoices



0.00







Finance/Service/Late Charges



0.00







Other:



0.00



0.00















ELIGIBLE ACCOUNTS RECEIVABLE







0.00















Accounts Receivable Advance Rate

90%





















ACCOUNTS RECEIVABLE AVAILABILITY







0.00



























TOTAL AVAILABILITY







0.00















Less Reserves







0.00















NET AVAILABILITY







0.00















REVOLVING CREDIT LINE



0.00







MINIMUM BORROWING NOTE



0.00



















NET BORROWING AVAILABILITY (Lesser of Line or Net Availability)





0.00















Less: Calliope Loans







0.00















EXCESS/(DEFICIT) AVAILABILITY







0.00















 

The undersigned hereby certifies that (a) all of the foregoing information
regarding the Eligible Accounts are true and correct on the date hereof and all
such Accounts listed as eligible are eligible within the meaning given such term
in the Security Agreement dated July __, 2007 among American Mold Guard, Inc.,
the other companies named therein (and, collectively with American Mold Guard,
Inc., the "Companies") and Calliope Capital Corporation (the "Security
Agreement"); (b) there exists no Event of Default (as defined in the Security
Agreement); (c) all representations, warranties and covenants made by the
Companies in connection with the Security Agreement and the Ancillary Agreements
(as defined in the Security Agreement) are true, correct and complete and (d)
all of each Company's and its respective subsidiaries' covenant requirements
under the Security Agreement and the Ancillary Agreement have been met.

American Mold Guard, Inc.

, Company Agent



 

By: ___________________________________
Name:
Title:

Exhibit C

Form of Opinion



Each Company and each of its Subsidiaries is a corporation duly incorporated,
validly existing and in good standing under the laws of the jurisdiction of its
formation and has all requisite corporate power and authority to own, operate
and lease its properties and to carry on its business as it is now being
conducted.

Each Company and each of its Subsidiaries has the requisite corporate power and
authority to execute, deliver and perform its obligations under the Agreement
and the Ancillary Agreements (to which it is a party). All corporate action on
the part of each Company and each of its Subsidiaries and its officers,
directors and stockholders necessary has been taken for: (i) the authorization
of the Security Agreement and the Ancillary Agreements (to which it is a party)
and the performance of all obligations of such Company and each of its
Subsidiaries thereunder; and (ii) the authorization, sale, issuance and delivery
of the Secured Convertible Term Notes and the Warrant (the "Securities")
pursuant to the Agreement and the Ancillary Agreements, as applicable. The Note
Shares and the Warrant Shares, when issued pursuant to and in accordance with
the terms of the Agreement and the Ancillary Agreements and upon delivery shall
be validly issued and outstanding, fully paid and non assessable.

The execution, delivery and performance by each of the Company and each of its
Subsidiaries of the Security Agreement and the Ancillary Agreements (to which it
is a party) and the consummation of the transactions on its part contemplated by
any thereof, will not, with or without the giving of notice or the passage of
time or both:

Violate the provisions of their respective Charter or bylaws; or

Violate any judgment, decree, order or award of any court binding upon the
Company or any of its Subsidiaries; or

Violate any California or federal law.

The Agreement and the Ancillary Agreements will constitute, valid and legally
binding obligations of each Company and each of its Subsidiaries (to the extent
such entity is a party thereto), and are enforceable against each Company and
each of its Subsidiaries party thereto in accordance with their respective
terms, except:

as limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other laws of general application affecting enforcement of creditors' rights;
and

general principles of equity that restrict the availability of equitable or
legal remedies.

To such counsel's knowledge, the sale of the Secured Convertible Term Note and
the subsequent conversion of the Secured Convertible Term Note into Note Shares
are not subject to any preemptive rights or rights of first refusal that have
not been properly waived or complied with. To such counsel's knowledge, the sale
of the Warrant and the subsequent exercise of the Warrant for Warrant Shares are
not subject to any preemptive rights or, to such counsel's knowledge, rights of
first refusal that have not been properly waived or complied with.

Assuming the accuracy of the representations and warranties of Calliope
contained in the Agreement, the offer, sale and issuance of the Securities on
the Closing Date will be exempt from the registration requirements of the
Securities Act. To such counsel's knowledge, no Company, nor any of its
affiliates, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales of any security or solicited any offers to
buy and security under circumstances that would cause the offering of the
Securities pursuant to the Agreement or any Ancillary Agreement to be integrated
with prior offerings by any Company for purposes of the Securities Act which
would prevent the Parent from selling the Securities pursuant to Rule 506 under
the Securities Act, or any applicable exchange-related stockholder approval
provisions.

There is no action, suit, proceeding or investigation pending or, to such
counsel's knowledge, currently threatened against any Company or any of its
Subsidiaries that prevents the right of such Company or any of its Subsidiaries
to enter into the Security Agreement or any Ancillary Agreement, or to
consummate the transactions contemplated thereby. To such counsel's knowledge,
such Company is not a party or subject to the provisions of any order, writ,
injunction, judgment or decree of any court or government agency or
instrumentality; nor is there any action, suit, proceeding or investigation by
such Company currently pending or which such Company intends to initiate.

The terms and provisions of the Security Agreement and the Equity Interest
Pledge Agreement, as applicable, create a valid security interest in favor of
Calliope, in the respective rights, title and interests of the Companies and
their Subsidiaries in and to the Collateral (as defined in each of the Security
Agreement and the Equity Interest Pledge Agreement). Each UCC-1 Financing
Statement naming each Company or any Subsidiary thereof as debtor and Calliope
as secured party are in proper form for filing and assuming that such UCC-1
Financing Statements have been filed with the Secretary of State of California,
the security interest created under the Security Agreement will constitute a
perfected security interest under the UCC in favor of Calliope in respect of the
Collateral that can be perfected by filing a financing statement. After giving
effect to the delivery to Calliope of the stock and/or membership interest
certificates representing the ownership interests of each Subsidiary of the
Parent (together with effective endorsements) and assuming the continued
possession by Calliope of such stock and/or membership interest certificates in
the State of New York, the security interest created in favor of Calliope under
the Equity Interest Pledge Agreement constitutes a valid and enforceable first
perfected security interest in such ownership interests (and the proceeds
thereof) in favor of Calliope, subject to no other security interest. No
filings, registrations or recordings are required in order to perfect (or
maintain the perfection or priority of) the security interest created under the
Equity Interest Pledge Agreement in respect of such ownership interests.